


      

--------------------------------------------------------------------------------
      


 
 

--------------------------------------------------------------------------------

 



Exhibit 10.1.av























AGL RESOURCES INC.
NONQUALIFIED SAVINGS PLAN
 


 


 
As Amended and Restated Effective January 1, 2009



 
 

--------------------------------------------------------------------------------

 



Table of Contents
 
                                                
                                                           Page
 

   STATEMENT OF PURPOSE
                       1
         STATEMENT OF AGREEMENT                                        1      
 
Article i Definitions 
                                           2

 
 
1.1      1934
Act                                                                     2     

 
1.2     
Account                                                                     2
  1.3      Active
Participant                                                             2       
1.4      Administrative
Committee                                                           2       
1.5      Affiliate 
                                                                     2     
  1.6      Aggregate
Arrangements                                                        2       
1.7      Before-Tax Account 
                                                           2     
 
1.8      Before-Tax
Contributions                                                        2     
 
1.9      Beneficiary
                                                                    2     
 
1.10    Board    
                                                                     2     
 
1.11    Bonus   
                                                                     3     
 
1.12    Bonus Compensation   
                                                          3     
 
1.13    Bonus Deferral
Election                                                          3     
 
1.14    Break in
Service                                                                       
3     
 
1.15    Change in
Control                                                            3     
 
1.16    Code     
                                                                     4     

 
i

--------------------------------------------------------------------------------



 
1.17    Company
Stock                                                                4     
 
1.18    Compensation                                                                   4     
 
1.19    Contributions
                                                                   5     
 
1.20    Controlling Company    
                                                          5     
 
1.21    Covered Employee    
                                                           5     
 
1.22    Deferred
Election                                                              5     
 
1.23    Disabled                                                                     5     
 
1.24    Effective Date  
                                                                 5     
 
1.25    Employee  
                                                                 5     
 
1.26    Entry Date 
                                                                    5     
 
1.27    Hour of
Service                                                                 6     
 
1.28    Investment Committee  
                                                          7     
 
1.29    Investment Fund or Funds 
                                                       7     
 
1.30    Key
Employee                                                                   7     
           (a)    Included Compensation Items for Determining Key
Employees                                7            (b)    Excluded
Compensation Items for Determining Key Employees                               
8  
1.31    Leave of
Absence                                                             8     
 
1.32    Matching Account                                                                  
9     
 
1.33    Matching
Contributions                                                          9     
 
1.34    Maternity or Paternity Leave 
                                                                9     
 
1.35    Normal Retirement
Age                                                        9     
 
1.36    Participant                                                                             
9     
 
1.37    Participating Company 
                                                          9     
 
1.38    Performance Based Bonus  
                                                       9     
 
1.39    Plan                                                                    10           
 
1.40    Plan
Year                                                                   10    
 
1.41    Retirement Savings Plan Plus or
RSP                                                   10        
 
1.42    Separate from Service or Separation from
Service                                          10
          (a)    Leaves of
Absence                                                    10  
        (b)    Status
Change                                                            11   
        (c)    Termination of
Employment                                                     11   
1.43    Spouse or Surviving
Spouse                                                         11
 
1.44    Trust or Trust
Agreement                                                              11
 
1.45    Trustee                                                                  12  
 
1.46    Trust
Fund                                                                12     
 
1.47    Valuation
Date                                                              12     
 
1.48    Year of Vesting
Service                                                           12   

 
 
Article II
Eligibility                                                            13

 
 
2.1      Initial Eligibility
Requirements                                                            13

 
        (a)    General
Rule                                                         13

 
        (b)    New Participating
Companies                                                   13

 
2.2      Subsequent Eligibility Requirements         
                                                   13

 
2.3      Treatment of Interruption of Service 
                                                   13

 
        (a)    Leave of Absence 
                                                     13
 
        (b)    Reparticipation Upon
Reemployment                                          13

 
2.4      Change in Status      
                                                                14


 
 
Article III Contributions                                       
                            15

 
 
3.1    Before Tax
Contributions                                                           15

 
        (a)    Before-Tax
Contributions                                                   15

 
        (b)    Deferral
Elections                                                         15

 
    (1)    Effective
Date                                                            15

 
        (A)        General                                                              15

 
        (B)         Deferrals for New
Participants                                          16

 
        (C)         Bonus
Deferrals                                                  16

 
    (2)    Terms, Modifications and
Revocation                                              16

 
3.2    Matching
Contributions                                                                     
17



 
 
Article IV Participants' Accounts; Crediting and Allocation          
                                                19

 
 
4.1    Establishment of Participants'
Accounts                                                                         
19
  4.2    Allocation and Crediting of Before-Tax and Matching
Contributions                                 19   4.3    Allocation and
Crediting of Investment
Experience                                                19   4.4    Notice to
Participants of Account
Balances                                                     19

 
ii

--------------------------------------------------------------------------------


 
Article V Investment of
Accoutns                                                          20

 
 
5.1    Establishment of Trust
Fund                                                          20

 
        (a)    Rabbi
Trust                                                            20

 
        (b)    Trust Required Upon Change in
Control                                          20

 
        (c)    No Funding During Restricted
Period                                               20

 
5.2    Investment
Funds                                                                20

 
        (a)    Composition of Investment
Committee                                             20

 
        (b)    Investment Committee
Procedures                                            20

 
        (c)    Investment Committee Powers and
Duties                                       21

 
        (d)    Investment Plan
Contributions                                              21

 
      (1)    Named Investment
Funds                                                         21

 
      (2)    Other Investment
Funds                                                    21

 
      (3)    Reinvestment of Cash
Earnings                                                21

 
5.3     Investment
Procedures                                                            21

 
        (a)    Investment of Future
Contributions                                           22

 
        (b)    Investment of Existing Account
Balances                                        22

 
        (c)    Conditions Applicable to
Elections                                            22

 
        (d)    Compliance with Securities Exchange Commission Rule
16-b3                             22

 
5.4    Acquisition of Company
Stock                                                           23

 
        (a)    In
General                                                                23

 
        (b)    Stock Rights, Warrants or
Options                                            23

 
5.5    Value of
Assets                                                                     23




 
 
Article VI Vesting in
Accounts                                                              24

 
 
6.1    General Vesting
Rule                                                            24

 
6.2    Vesting Upon Other
Occurences                                                               24

 
6.3    Timing of Forfeitures        
                                                                   24









 
 
Article VII Payment of
Benefits                                                            25

 
 
7.1    Amount of Benefit
Payments                                                              25

 
7.2    Timing and Form of
Distribution                                                        25

 
        (a)    Timing of
Distributions                                                        25

 
        (b)    Form of
Distribution                                                     25

 
      (1)    Single-Sum
Payment                                                           25

 
      (2)    Alternative Forms of
Payment                                                  25

 
        (A)        Election of Alternative Payment
Form                                      25

 
        (B)         Timing of
Election                                                    26

 
        (C)         Installation
Payments                                                26

 
         (c)    Modifications of Form and
Timing                                             26

 
      (1)    Availability of
Election                                                      26

 
      (2)    Delay in Payment
Date                                                      27

 
      (3)    Restrictions                                                            27
          (d)    Medium of
Payment                                                      27  
        (e)    Cash
Out                                                            27  
      (1)    Discretionary Employee Deferral
Cashout                                            27  
      (2)    Discretionary Cashout of Employer
Contributions                                       27  
      (3)    Documentation of
Determination                                                 28  
      (4)    Mandatory
Cash-Out                                                        28  
      (5)    Six Month Delay for Key
Employees                                              28


 

--------------------------------------------------------------------------------



  7.3    Change in
Control                                                               28  
7.4    Death
Benefits                                                                  28  
        (a)    General                                                              28
          (b)    Designation of
Beneficiary                                                  28  
7.5    Hardship
Withdrawals                                                            29   

 

          (a)    Parameters of Hardship
Withdrawals                                     29  
        (b)    Unforeseeable Emergency
Definition                                            29  
        (c)    Application for Hardship
Withdrawal                                            30  
        (d)    Payment of
Withdrawal                                                    30  
7.6    Taxes                                                                        30
          (a)    Amounts Payable Whether or Not Account is in Pay
Status                              30           (b)    Amounts Payable Only if
Account is in Pay Status                                    30   7.7    Offset
of Account by Amounts Owed to the
Company                                          30   7.8    No Acceleration of
Payments                                                          31

 
 
Article VII
Claimss                                                                             32

 
 
8.1    Authorized
Representative                                                               32

 
8.2    Rights                                                                           32

 
8.3    Initial Claim
Procedure                                                                   32

 
8.4    Appeal                                                                        32
  8.5    Claims Based on and Independent Determination of
Disability                                        33           (a)    Initial
Claims                                                             33  
        (b)    Appeals                                                                33
  8.6    Satisfaction of
Claims                                                                34

 
 
Article IV Allocation of Authority and
Responsibilities                                                   35

 
 
9.1    Administrative
Committee                                                              35

          (a)    Appointment and Term of
Office                                                  35  
        (b)    Organization                                                            35
          (c)    Powers and
Responsibility                                                    35  
        (d)    Administrative Committee
Records                                                35  
        (e)    Reporting and
Disclosure                                                    36  
        (f)     Plan
Construction                                                         36  
        (g)    Assistants and
Advisers                                                     36  
        (h)    Indemnification                                                           36
 
9.2    Controlling Company and
Board                                                          37

 
        (a)    General
Responsibilities                                                       37

 
        (b)    Allocation of
Authority                                                       37

 
        (c)    Authority of Participating
Companies                                               37
 
9.3    Trustee                                                                        37

 
9.4    Delegation                                                                       38

 
iii

--------------------------------------------------------------------------------


 
Article X Amendment, Termination and
Adoption                                                            39

 
 
10.1    Amendment                                                                       39

 
10.2    Termination                                                                    39
          (a)    Right to
Terminate                                                          39  
        (b)    Dissolution of
Trust                                                        39  
        (c)    Restrictions on
Termination                                                    39  
        (d)    Payment Upon
Terminatin                                                    40  
10.3    Adoption of the Plan by a Participating
Company                                              40  
        (a)    Procedures for
Participation                                                    40  
        (b)    Authority under the
Plan                                                      41  
        (c)    Contributions to the
Plan                                                      41  
        (d)    Withdrawal from the
Plan                                                      41


 
 
Article XI
Miscellaneous                                                                      42

 
 
11.1    Nonaleintation of Benefits and Spendthrift
Clause                                                      42

 
11.2    Elections Prior to 2009ation of
Duties                                                             42

 
11.3    Headings                                                                           42

 
11.4    Construction, Controlling
Law                                                                  42

 
11.5    No Contract of
Employmentt                                                                43

 
11.6    Legally
Incompetent                                                                       43

 
11.7    Heirs, Assigns and Personal
Representatives                                                         43

 
11.8    Unsecured Creditor
Rights                                                                    43

 
11.9    Legal
Action                                                                      43

 
11.10    Severability                                                                                 
43
  11.11    Predecessor
Service                                                                44  
11.12    Plan
Expenses                                                                    44

 
 
Schedule
A                                                                                 
A1

 




















 
 

--------------------------------------------------------------------------------

 



AGL RESOURCES INC.
NONQUALIFIED SAVINGS PLAN
 
Effective as of the 1st day of January, 2009, AGL Resources Inc., a corporation
duly organized and existing under the laws of the State of Georgia (the
“Controlling Company”), hereby amends and restates the AGL Resources Inc.
Nonqualified Savings Plan (the “Plan”).
 
The Plan was originally established as of July 1, 1995, and was previously
amended and restated effective as of January 1, 2001, and January 1, 2007.
 
STATEMENT OF PURPOSE
 
A.           The primary purpose of the Plan is to recognize the contributions
made to the Controlling Company and its participating affiliates by certain
employees and to reward those contributions by providing eligible employees with
an opportunity to accumulate savings for their future security.
 
B.           The Plan is intended to be an unfunded nonqualified deferred
compensation plan maintained by the Controlling Company primarily for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees (within the meaning of §§201(2), 301(a)(3),
401(a)(1) and 4021(b)(6) of the Employee Retirement Income Security Act of 1974,
as amended), and shall be construed in all respects in accordance with such
intended purposes.
 
C.           Any trust fund established to maintain and invest the amounts
contributed to the Plan shall be established under a trust agreement that meets
the requirements of a “rabbi trust,” pursuant to guidelines issued by the
Internal Revenue Service (the “IRS”).
 
D.           Regardless of the establishment of a trust fund, all assets of the
Plan shall remain assets of the Controlling Company and shall be subject to the
general creditors of the Controlling Company.  Participants and Beneficiaries
shall have only the rights of unsecured creditors with respect to any assets of
the Plan.
 
STATEMENT OF AGREEMENT
 
In order to amend and restate the Plan with the purposes and goals as
hereinabove described, the Controlling Company hereby sets forth the terms and
provisions of the amended and restated Plan as follows:
 



AGL RESOURCES INC. Page
NONQUALIFIED SAVINGS PLAN
 
 

--------------------------------------------------------------------------------

 



ARTICLE I
 
DEFINITIONS
 


1.1 1934 Act
 
 shall mean the Securities Exchange Act of 1934, as amended.
 
1.2 Account
 
 shall mean, with respect to a Participant or Beneficiary, the amount of money
or other property as is evidenced by the last balance posted in accordance with
the terms of the Plan to the account record established for such Participant or
Beneficiary.  The Administrative Committee may establish and maintain separate
subaccounts for each Participant and Beneficiary, provided allocations are made
to such subaccounts in the manner described in Article IV of the
Plan.  “Account” shall refer to the aggregate of all separate subaccounts or to
individual, separate subaccounts, as may be appropriate in context.
 
1.3 Active Participant
 
 shall mean, for any Plan Year (or any portion thereof), any Covered Employee
who has been admitted to, and not removed from, active participation since the
last date his employment commenced or recommenced.
 
1.4 Administrative Committee
 
 shall mean the committee designated by the Board which shall act on behalf of
the Controlling Company to administer the Plan; provided, the Controlling
Company may act in lieu of the Administrative Committee as it deems appropriate
or desirable.
 
1.5 Affiliate
 
 shall mean any corporation or other entity that is required to be aggregated
with the Controlling Company under Code §§414(b) or (c).  Notwithstanding the
foregoing, for purposes of determining whether a Separation from Service has
occurred, the term “Affiliate” shall include the Controlling Company and all
entities that would be treated as a single employer with the Controlling Company
under Code §§414(b) or (c), but substituting “at least 50 percent” instead of
“at least 80 percent” each place it appears in applying such rules.
 
1.6 Aggregated Arrangements
 
 shall mean the Plan and any other plan that that would be considered as a
single plan with the Plan under Code §409A and applicable guidance issued
thereunder.
 
1.7 Before-Tax Account
 
 shall mean the separate subaccount(s) established and maintained on behalf of a
Participant or his Beneficiary to reflect his interest in the Plan attributable
to his Before-Tax Contributions.
 
1.8 Before-Tax Contributions
 
 shall mean the amounts deferred under the Plan at the election of Participants,
all pursuant to the terms of Section 3.1(a).
 
1.9 Beneficiary
 
 shall mean the person(s) designated in accordance with Section 7.4 to receive
any death benefits that may be payable under the Plan upon the death of a
Participant.
 
1.10 Board
 
 shall mean the board of directors of the Controlling Company.  A reference to
the board of directors of any other Participating Company shall specify it as
such.
 

--------------------------------------------------------------------------------


1.11 Bonus
 
 shall mean an annual bonus payable under the terms of the AGL Resources Inc.
Annual Incentive Plan (or its successor plan) or any other annual bonus plan
sponsored by a Participating Company, as well as any other cash bonus paid by a
Participating Company on a regular, periodic basis, such as a quarterly, monthly
or semi-annual bonus.  For clarity, the term “Bonus” shall not include retention
bonuses, even if they are paid on a periodic basis.
 
1.12 Bonus Compensation
 
 shall mean that portion of a Participant’s Compensation that is attributable to
a Bonus.
 
1.13 Bonus Deferral Election
 
 shall mean a written, electronic or other form of election permitted by the
Administrative Committee, made by an Active Participant directing the
Participating Company of which he is an Employee to withhold a percentage of his
Bonus earned during a Plan Year and to contribute such withheld amount to the
Plan as a Before-Tax Contribution, all as provided in Section 3.1.
 
1.14 Break in Service
 
 shall mean, with respect to an Employee, any year during which such Employee
fails to complete more than 500 Hours of Service; provided, a Break in Service
shall not be deemed to have occurred during any period for which he is granted a
Leave of Absence if he returns to the service of an Affiliate within the time
permitted as set forth in the Plan.  A Break in Service shall be deemed to have
commenced on the first day of the year in which it occurs.
 
For purposes of determining whether or not an Employee has incurred a Break in
Service, an Employee absent from work due to a Maternity or Paternity Leave
shall be credited with (i) the number of Hours of Service with which he normally
would have been credited but for the Maternity or Paternity Leave, or (ii) if
the Administrative Committee is unable to determine the hours described in (i),
8 Hours of Service for each day of absence included in the Maternity or
Paternity Leave; provided, the maximum number of Hours of Service credited for
purposes of this Section shall not exceed 501 hours.  Hours of Service so
credited shall be applied only to the year in which the Maternity or Paternity
Leave begins, unless such Hours of Service are not required to prevent the
Employee from incurring a Break in Service, in which event such Hours of Service
shall be credited to the Employee in the immediately following year.  No Hour of
Service shall be credited due to Maternity or Paternity Leave as described in
this Section unless the Employee furnishes proof satisfactory to the
Administrative Committee (A) that his absence from work was due to a Maternity
or Paternity Leave and (B) of the number of days he was absent due to the
Maternity or Paternity Leave.  The Administrative Committee shall prescribe
uniform and nondiscriminatory procedures by which to make the above
determinations.
 
As used in this Section, the term “year” shall mean the same 12-month period as
forms the basis for determining a Year of Vesting Service.
 
1.15 Change in Control
 
 shall mean the earliest of the following to occur:
 
(a)           The date any one person, or more that one person acting as a group
(as determined under Treasury Regulations §1.409A-3(i)(5)(v)(B), a “Group”),
acquires ownership of stock of the Controlling Company that, together with stock
held by such person or Group, constitutes more than fifty percent (50%) of the
total fair market value or total voting power of the stock of the Controlling
Company.  If any one person or Group is considered to own more than 50% of the
total fair market value or total voting power of the Controlling Company, the
acquisition of additional control of the Controlling Company by the same person
or Group is not considered to cause a Change in Control of the Controlling
Company;



--------------------------------------------------------------------------------


(b)           The date any one person or Group acquires (or has acquired during
the 12-month period ending on the date of the most recent acquisition by such
person or persons) ownership of stock of the Controlling Company possessing
thirty-five percent (35%) or more of the total voting power of the stock of the
Controlling Company;


(c)           The date a majority of the members of the Board is replaced during
any twelve (12) month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board before the date of their
appointment or election; or


(d)           The date that any one person or Group acquires (or has acquired
during the twelve (12) month period ending on the date of the most recent
acquisition by such person or persons) assets from the Controlling Company that
have a total gross fair market value equal to or more than fifty percent (50%)
of the total gross fair market value of all assets of the Controlling Company
immediately before such acquisition or acquisitions.  For this purpose, gross
fair market value means the value of the assets of the Controlling Company, or
the assets being disposed of, determined without regard to any liabilities
associated with such assets.


It is intended that there will be a Change in Control under this Plan only to
the extent such event or transaction would constitute a “change in control
event” as such term is defined in Treasury Regulations §1.409A-3(i)(5) and thus
the provisions of the definition of Change in Control shall be applied and
interpreted consistent with the provisions of such Treasury Regulation, as
amended from time to time; recognizing however, that the definition of Change in
Control in this Plan may be more restrictive in certain respects than the
definition contained in Treasury Regulations §1.409A-3(i)(5).


1.16 Code
 
 shall mean the Internal Revenue Code of 1986, as amended, and any succeeding
federal tax provisions.
 
1.17 Company Stock
 
 shall mean the common stock of the Controlling Company.  As of the Effective
Date, the term “Company Stock” shall mean the $5.00 par value common stock of
AGL Resources Inc.
 
1.18 Compensation
 
 shall mean, for any Plan Year:
 
(a)           Such Participant’s base salary (not including overtime or other
premiums); plus


(b)           Such Participant’s commissions and Bonuses.
 
Compensation payable after the last day of the Plan Year for services performed
during the final payroll period described in Code §3401(b) containing the last
day of the Plan Year shall be treated as Compensation for services performed in
the Plan Year during which such payroll period ends.
 

--------------------------------------------------------------------------------


1.19 Contributions
 
 shall mean, individually or collectively, the Before-Tax and Matching
Contributions permitted under the Plan.
 
1.20 Controlling Company
 
 shall mean AGL Resources Inc., a Georgia corporation, with its principal office
in Atlanta, Georgia, and its successors.
 
1.21 Covered Employee
 
 shall mean any Employee of a Participating Company who (i) as of his initial
Entry Date or as of the December 1 immediately preceding a subsequent Plan Year,
had an annual base salary in an amount equal to or in excess of the compensation
limit designated by the IRS for determining “highly compensated employee” under
Code §414(q)(l)(C) plus $10,000 (for example, the 2009 IRS limit for eligibility
for the 2009 Plan Year is $110,000 plus $10,000 = $120,000); and (ii) is not a
“leased employee” as defined in Code §414(n).
 
1.22 Deferral Election
 
 shall mean a written, electronic or other form of election permitted by the
Administrative Committee and made by an Active Participant directing the
Participating Company of which he is an Employee to withhold a percentage of his
Compensation, except for his Bonus, from his paychecks and to contribute such
withheld amount to the Plan as a Before-Tax Contribution, all as provided in
Section 3.1.
 
1.23 Disabled
 
 shall mean that a Participant is (i) wholly prevented from engaging in any
substantially gainful activity by reason of a medically-determinable physical or
mental impairment which can be expected to result in death or to be of
long-continued and indefinite duration, and (ii) either determined eligible to
receive long-term disability benefits from a Participating Company’s long-term
disability plan, or, if no such plan exists, determined by the Administrative
Committee in its sole discretion to meet the definition of “disabled” under the
Controlling Company’s long-term disability plan.
 
1.24 Effective Date
 
 shall mean January 1, 2009, the date that this amendment and restatement of the
Plan shall be effective; provided, any effective date specified herein for any
provision, if different from the “Effective Date,” shall control.  The Plan was
initially adopted effective as of July 1, 1995.
 
1.25 Employee
 
 shall mean any individual who is employed by a Participating Company (including
officers, but excluding directors who are not officers or otherwise employees)
and shall include leased employees of a Participating Company within the meaning
of Code §4l4(n).  Notwithstanding the foregoing, if leased employees constitute
20% or less of a Participating Company’s non-highly compensated work force
within the meaning of Code §4l4(n)(5)(C)(ii), the term “Employee” shall not
include those leased employees covered by a plan described in Code
§4l4(n)(5)(B).
 
1.26 Entry Date
 
        shall mean each business day during which the Plan remains in effect
 

--------------------------------------------------------------------------------


 
1.27 Hour of Service
 
 shall mean the increments of time described in subsection (a) hereof, as
modified by subsections (b), (c) and (d) hereof:
 
(a)           (1)           Each hour for which an Employee is paid, or entitled
to payment, for the performance of duties for an Affiliate during the applicable
computation period;


(2) Each hour for which an Employee is paid, or entitled to payment, by an
Affiliate on account of a period of time during which no duties are performed
(irrespective of whether the employment relationship has terminated) due to
vacation, holiday, illness, incapacity (including disability), layoff, jury
duty, military duty or Leave of Absence; provided:
 
(A) No more than 501 Hours of Service shall be credited under this subsection
(2) to an Employee for any single continuous period during which he performs no
duties as an employee of an Affiliate (whether or not such period occurs in a
single computation period);
 
(B) An hour for which an Employee is directly or indirectly paid, or entitled to
payment, on account of a period during which he performs no duties as an
employee of an Affiliate shall not be credited as an Hour of Service if such
payment is made or due under a plan maintained solely to comply with applicable
workers’ compensation, unemployment compensation or disability insurance laws;
and
 
(C) Hours of Service shall not be credited to an Employee for a payment which
solely reimburses such Employee for medical or medically related expenses
incurred by him.
 
For purposes of this subsection (2), a payment shall be deemed to be made by or
due from an Affiliate regardless of whether such payment is made by or due from
an Affiliate directly, or indirectly through, among others, a trust fund or
insurer, to which the Affiliate contributes or pays premiums and regardless of
whether contributions made or due to the trust fund, insurer or other entity are
for the benefit of particular employees or are on behalf of a group of employees
in the aggregate; and
 
(3) Each hour for which back pay, irrespective of mitigation of damages, is
either awarded or agreed to by an Affiliate; provided, the same Hours of Service
shall not be credited both under subsection (1) or subsection (2), as the case
may be, and under this subsection (3); and, provided further, crediting of Hours
of Service for back pay awarded or agreed to with respect to periods described
in subsection (2) shall be subject to the limitations set forth in that
subsection.
 
(b)           Each Employee for whom an Affiliate does not keep records of
actual Hours of Service and each Employee for whom the Administrative Committee
elects to apply this provision shall be credited, in accordance with this
Section and applicable regulations promulgated by the Department of Labor, with
45 Hours of Service for each week for which such Employee would be required to
be credited with at least 1 Hour of Service.
 

--------------------------------------------------------------------------------


(c)           The rate or manner used for crediting Hours of Service may be
changed at the direction of the Administrative Committee from time to time so as
to facilitate administration and to equitably reflect the purposes of the Plan;
provided, no change shall be effective as to any Plan Year for which allocations
have been made pursuant to Article IV at the time such change is made; and,
provided further, Hours of Service shall be credited and determined in
compliance with Department of Labor Regulation §2530.200b-2(b) and (c); 29 CFR
Part 2530, as may be amended from time to time; or such other federal
regulations as may from time to time be applicable.
 
(d)           For purposes of this Section, a “computation period” shall mean
the 12-month period that forms the basis for determining an Employee’s Years of
Vesting Service.
 
1.28 Investment Committee
 
 shall mean the committee which is appointed by and acts on behalf of the
Controlling Company with respect to making and effecting investment decisions,
all as provided in Article V.  The Controlling Company may act in lieu of the
Investment Committee as it deems appropriate or desirable.
 
1.29 Investment Fund or Funds
 
 shall generally mean the investment fund or funds established for investment of
Accounts under the Plan, as described in Section 5.2(d).
 
1.30 Key Employee
 
 shall mean a Participant who meets the requirements to be considered a
“specified employee” as defined in Code §409A as of: (i) for a Participant who
Separates from Service on or after the first day of a calendar year and before
April 1 of such calendar year, the December 31 of the second calendar year
preceding the calendar year in which such Participant Separates from Service; or
(ii) for any other Participant, the preceding December 31.  Generally, a
“specified employee” is an employee of any Affiliate who, at the time specified
above, is one of the 50 highest paid officers having an annual compensation
greater than $130,000, a 5% owner or a 1% owner having annual compensation
greater than $150,000.  For purposes of identifying Key Employees, the
Participant’s compensation shall mean all of the items listed in Treasury
Regulations §1.415(c)-2(b) (which are described in subsection (a) below),
excluding all of the items listed in Treasury Regulations §1.415(c)-2(c) (which
are described in subsection (b) below):
 
(a) Included Compensation Items for Determining Key Employees
 
.
 
(1) Wages, salaries, fees for professional services and other amounts received
(cash or non-cash) for personal services, to the extent that the amounts are
includible in gross income, plus 401(k), cafeteria plan or qualified
transportation contributions.  These amounts include, but are not limited to,
commissions paid to salespersons, compensation for services on the basis of a
percentage of profits, commissions on insurance premiums, tips, bonuses, fringe
benefits, and reimbursements or other expense allowances;
 
(2) Medical benefits includible in the Employee’s gross income;
 
(3) Amounts paid or reimbursed by an Affiliate for moving expenses that are not
deductible;
 

--------------------------------------------------------------------------------


(4) The value of a nonqualified stock option that is includible in the gross
income of the Employee when granted;
 
(5) The amount included in an Employee’s income upon making an election under
Code §83(b);
 
(6) Amounts includible in the Employee’s income under Code §409A; and
 
(7) Amounts includible in the Employee’s income because they are constructively
received by the Employee.
 
(b) Excluded Compensation Items for Determining Key Employees
 
.
 
(1) Contributions to a deferred compensation plan that are not includible in
gross income (other than 401(k) elective deferrals);
 
(2) Distributions from a deferred compensation plan;
 
(3) Amounts realized from the exercise of a nonstatutory stock option;
 
(4) Amounts includible in income when restricted stock or other property vests;
 
(5) Amounts realized from the sale, exchange or other disposition of stock
acquired under a statutory stock option;
 
(6) Other amounts that receive special tax benefits, such as premiums for group
term life insurance; and
 
(7) Other items similar to the above.
 
1.31 Leave of Absence
 
 shall mean an excused leave of absence granted to an Employee by an Affiliate
in accordance with applicable federal or state law or the Affiliate’s personnel
policy.  Among other things, a Leave of Absence shall be granted to an Employee:
 
(a)           who leaves the service of an Affiliate, voluntarily or
involuntarily, to enter the Armed Forces of the United States; provided, (i) the
Employee is legally entitled to reemployment under the veteran’s reemployment
rights provisions as codified at 38 U.S.C. §2021, et seq., its predecessors and
successors; and (ii) the Employee applies for and reenters service with an
Affiliate within the time, in the manner and under the conditions prescribed by
law;
 
(b)           for any time such Employee is drawing workers’ compensation
benefits or is sick, disabled or incapacitated, if he is thereby precluded from
properly performing his assigned duties for a temporary period of time; and
 

--------------------------------------------------------------------------------


(c)           under such other circumstances as the Administrative Committee
shall determine are fair, reasonable and equitable as applied uniformly among
Employees under similar circumstances.
 
1.32 Matching Account
 
 shall mean the separate subaccount(s) established and maintained on behalf of a
Participant or his Beneficiary to reflect his interest in the Plan attributable
to Matching Contributions.
 
1.33 Matching Contributions
 
 shall mean the amounts paid by each Participating Company as a match to
Participants’ Before-Tax Contributions, all pursuant to the terms of Section
3.2.
 
1.34 Maternity or Paternity Leave
 
 shall mean any period during which an Employee is absent from work as an
employee of an Affiliate (i) because of the pregnancy of such Employee; (ii)
because of the birth of a child of such Employee; (iii) because of the placement
of a child with such Employee in connection with the adoption of such child by
such Employee; or (iv) for purposes of such Employee caring for a child
immediately after the birth or placement of such child.
 
1.35 Normal Retirement Age
 
 shall mean age 65.
 
1.36 Participant
 
 shall mean any person who has an Account under the Plan.
 
1.37 Participating Company
 
 shall mean the Controlling Company and all Affiliates which have adopted or
hereafter may adopt the Plan for the benefit of their employees and which
continue to participate in the Plan, all as provided in Section 10.3.
 
1.38 Performance-Based Bonus
 
 shall mean any bonus or award the amount of which, or the entitlement to which,
is contingent on the satisfaction of pre-established organizational or
individual performance criteria relating to a performance period of at least 12
consecutive months.  For a Bonus to be performance-based with respect to a
Participant’s Bonus Deferral Election, the following requirements must be met:
 
(a)           The performance criteria must be established in writing no later
than 90 days after the beginning of the applicable “performance period”;


(b)           The outcome of the performance criteria must be substantially
uncertain when the criteria are established;


(c)           No portion of the Bonus that will be paid either regardless of
performance, or based upon a level of performance that is substantially certain
to be met at the time the criteria are established, shall be considered a
Performance-Based Bonus;


(d)           A Performance-Based Bonus shall not include payments based upon
subjective performance criteria unless:


(1) the subjective performance criteria are bona fide and relate to the
Participant’s performance, the performance of a group of employees that includes
the Participant, or the performance of a business unit for which the Participant
provides services (which may include all Affiliates); and
 

--------------------------------------------------------------------------------


(2) the determination that any subjective performance criteria have been met is
not made by the Participant or a family member of the Participant (as defined in
Code §267(c)(4), applied as if the family of an individual includes the spouse
of any member of the family), or a person under the effective control of the
Participant or such a family member, and no amount of the compensation of the
person making such determination is effectively controlled in whole or in part
by the Participant or such a family member.
 
A Performance-Based Bonus that otherwise meets the above criteria may provide
for payment regardless of satisfaction of the performance criteria upon the
Participant’s death, disability (defined as a medically determinable physical or
mental impairment resulting in the Participant’s inability to perform the duties
of his position or any substantially similar position, where such impairment can
be expected to result in death or can be expected to last for a continuous
period of not less than six months), or a change in control event (as defined in
Treasury Regulations §1.409A-3(i)(5)(i)).  Any amount that actually becomes
payable upon such events without regard to the satisfaction of the performance
criteria will not be considered a Performance-Based Bonus to which an election
under Section 3.1(b)(1)(C) may apply.
 
1.39 Plan
 
 shall mean the AGL Resources Inc. Nonqualified Savings Plan as contained herein
and all amendments thereto.  The Plan is intended to be an unfunded nonqualified
deferred compensation plan for the benefit of a select group of management or
highly compensated employees.
 
1.40 Plan Year
 
 shall mean each 12-month period beginning on January 1 and ending on December
31.
 
1.41 Retirement Savings Plus Plan or RSP
 
 shall mean the AGL Resources Inc. Retirement Savings Plus Plan, as it may be
amended from time to time.
 
1.42 Separate from Service or Separation from Service
 
 shall mean that a Participant separates from service with the Controlling
Company and its Affiliates as defined in Code §409A and guidance issued
thereunder.  Generally, a Participant Separates from Service if the Participant
dies, retires or otherwise has a termination of employment with all Affiliates,
determined in accordance with the following:
 
(a) Leaves of Absence
 
.  The employment relationship is treated as continuing intact while the
Participant is on military leave, sick leave, or other bona fide leave of
absence if the period of such leave does not exceed 6 months, or, if longer, so
long as the Participant retains a right to reemployment with an Affiliate under
an applicable statute or by contract.  A leave of absence constitutes a bona
fide leave of absence only while there is a reasonable expectation that the
Participant will return to perform services for an Affiliate.  If the period of
leave exceeds 6 months and the Participant does not retain a right to
reemployment under an applicable statute or by contract, the employment
relationship is deemed to terminate on the first date immediately following such
6-month period.  Notwithstanding the foregoing, where a leave of absence is due
to any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than 6 months, where such impairment causes the Participant to be unable to
perform the duties of his or her position of employment or any substantially
similar position of employment, a 29-month period of absence shall be
substituted for such 6-month period.
 

--------------------------------------------------------------------------------


(b) Status Change
 
.  Generally, if a Participant performs services both as an employee and an
independent contractor, such Participant must Separate from Service both as an
employee, and as an independent contractor pursuant to standards set forth in
Treasury Regulations, to be treated as having a Separation from
Service.  However, if a Participant provides services to Affiliates as an
employee and as a member of the Board of Directors, the services provided as a
director are not taken into account in determining whether the Participant has a
Separation from Service as an employee for purposes of this Plan.
 
(c) Termination of Employment
 
.  Whether a termination of employment has occurred is determined based on
whether the facts and circumstances indicate that the Affiliates and the
Participant reasonably anticipate that (i) no further services will be performed
after a certain date, or (ii) the level of bona fide services the Participant
will perform after such date (whether as an employee or as an independent
contractor) will permanently decrease to no more than 20 percent of the average
level of bona fide services performed (whether as an employee or an independent
contractor) over the immediately preceding 36-month period (or the full period
of services to all Affiliates if the Participant has been providing services to
all Affiliates less than 36 months).  Facts and circumstances to be considered
in making this determination include, but are not limited to, whether the
Participant continues to be treated as an employee for other purposes (such as
continuation of salary and participation in employee benefit programs), whether
similarly situated service providers have been treated consistently, and whether
the Participant is permitted, and realistically available, to perform services
for other service recipients in the same line of business.  For periods during
which a Participant is on a paid bona fide leave of absence and has not
otherwise terminated employment as described in subsection (a) above, for
purposes of this subsection the Participant is treated as providing bona fide
services at a level equal to the level of services that the Participant would
have been required to perform to receive the compensation paid with respect to
such leave of absence.  Periods during which a Participant is on an unpaid bona
fide leave of absence and has not otherwise terminated employment are
disregarded for purposes of this subsection (including for purposes of
determining the applicable 36-month (or shorter) period).
 
1.43 Spouse or Surviving Spouse
 
 shall mean, with respect to a Participant, the person who is treated as married
to such Participant under the laws of the state in which the Participant
resides.  The determination of a Participant’s Spouse or Surviving Spouse shall
be made as of the earlier of the date as of which benefit payments from the Plan
to such Participant are made or commence (as applicable) or the date of such
Participant’s death.
 
1.44 Trust or Trust Agreement
 
 shall mean a separate agreement between the Controlling Company and the Trustee
governing the creation of the Trust Fund, and all amendments thereto.
 

--------------------------------------------------------------------------------


1.45 Trustee
 
 shall mean the party or parties so designated from time to time pursuant to the
Trust Agreement.
 
1.46 Trust Fund
 
 shall mean the total amount of cash and other property held by the Trustee (or
any nominee thereof) at any time under the Trust Agreement.
 
1.47 Valuation Date
 
 shall mean each business day on which the fair market value of the accounts
under the Plan are determined.
 
1.48 Year of Vesting Service
 
 shall mean a Plan Year during which an Employee completes no less than 1,000
Hours of Service; provided:
 
(a)           Years of Vesting Service completed prior to a period in which the
Participant incurred 5 or more consecutive Breaks in Service shall be
disregarded under the Plan if the Participant had no vested interest in his
Account at the time the first such Break in Service commenced and the number of
such consecutive Breaks in Service equals or exceeds the number of his prior
Years of Vesting Service;
 
(b)           Years of Vesting Service completed after a period in which the
Participant had at least 5 consecutive Breaks in Service shall be disregarded
for the purpose of determining his vested interest in that portion of his
Account which accrued before such Breaks in Service; and


(c)           For purposes of this Section, employment with an Affiliate shall
be considered employment with the Controlling Company, and in the case of a
leased employee (within the meaning of Code §414(n)) of any Affiliate, such
leased employee shall be considered as being a leased employee of the
Controlling Company.
 


 



AGL RESOURCES INC. Page
NONQUALIFIED SAVINGS PLAN
 
 

--------------------------------------------------------------------------------

 



ARTICLE II
 
ELIGIBILITY
 


 
2.1 Initial Eligibility Requirements
 
.
 
(a) General Rule
 
.  Except as provided in subsection (b) and Section 2.3(a) hereof, each Covered
Employee shall first become eligible to make contributions under the Plan as of
the Entry Date coincident with or next following the date of (i) such Covered
Employee’s attainment of age 21, and (ii) completion of thirty (30) days of
employment as a Covered Employee, provided he is a Covered Employee on such
date.
 
(b) New Participating Companies
 
.  Each Covered Employee employed by a Participating Company on the date such
Participating Company first becomes a Participating Company shall first become
eligible to make contributions under the Plan as of the business day coincident
with or next following the later of such Participating Company’s commencement of
participation in the Plan, or such Covered Employee’s attainment of age 21 and
completion of thirty (30) days of employment with such Participating Company,
subject to Section 2.3(a).
 
 
2.2 Subsequent Eligibility Requirements
 
.
 
Each Covered Employee shall be eligible to make contributions under the Plan for
each Plan Year following the Plan Year in which the Covered Employee first
became eligible to make contributions under the Plan, if such Covered Employee
satisfies the compensation requirements for Covered Employees as of the December
1 immediately preceding the first day of such subsequent Plan Year.
 
2.3 Treatment of Interruptions of Service
 
.
 
(a) Leave of Absence
 
.  If a Covered Employee satisfies the eligibility requirements set forth in
Section 2.1 but is on a Leave of Absence on the Entry Date on which he otherwise
would have become an Active Participant, he shall become an Active Participant
as of the date he subsequently resumes the performance of duties as a Covered
Employee in accordance with the terms of his Leave of Absence.
 
(b) Reparticipation Upon Reemployment
 
.  If an Active Participant Separates from Service with a Participating Company
(and all other Participating Companies), his active participation in the Plan
shall cease as provided in Section 3.1(b)(2), and he again shall become an
Active Participant as of the day he is reemployed as a Covered Employee,
regardless of whether he has received a distribution of his Account balance
under the Plan at the time of his reemployment.  Upon return to service with a
Participating Company, such Active Participant’s deferrals shall be governed by
the provisions of Section 3.1(b) regarding election timing rules and
reinstatement of elections if the Participant is rehired during the same Plan
Year in which he Separated from Service.  However, regardless of whether he
again becomes an Active Participant, he shall continue to be a Participant until
he no longer has an Account under the Plan.
 

--------------------------------------------------------------------------------


2.4 Change in Status
 
.
 
If an Active Participant does not meet the compensation requirements for Covered
Employees as of the December 1 immediately preceding the first day of any Plan
Year, he shall continue to be a Participant until he no longer has an Account
under the Plan and may again become an Active Participant in the Plan if, as of
the December 1 immediately preceding the first day of a Plan Year, he meets the
compensation requirements for Covered Employees.
 


 



AGL RESOURCES INC. Page
NONQUALIFIED SAVINGS PLAN
 
 

--------------------------------------------------------------------------------

 



 
ARTICLE III
 
CONTRIBUTIONS
 


 
3.1 Before-Tax Contributions
 
.
 
(a) Before-Tax Contributions
 
.  Each Participating Company shall contribute to the Plan, on behalf of each
Active Participant employed by such Participating Company and for (i) each
payroll period for which such Active Participant has a Deferral Election in
effect with such Participating Company, and (ii) each payment of a Bonus for
which such Active Participant has a Bonus Deferral Election in effect with such
Participating Company, a Before-Tax Contribution in an amount equal to the
amount by which such Active Participant’s Compensation has been reduced for such
period pursuant to his Deferral Election or Bonus Deferral Election, as
applicable.  The amount of the Before-Tax Contribution shall be determined in
percentage increments of such Active Participant’s Compensation for each payroll
period or Bonus payment.
 
(b) Deferral Elections
 
.  Each Active Participant who desires that his Participating Company make a
Before-Tax Contribution on his behalf shall complete and deliver to the
Participating Company (or its designee) a Deferral Election.  Such Deferral
Election shall provide for the reduction of his Compensation other than Bonuses
earned in each Plan Year for which the Deferral Election is applicable, up to a
maximum of 75% of his Compensation excluding Bonuses.  In addition, an Active
Participant may make a Bonus Deferral Election providing for the reduction of
the Participant’s Bonus Compensation earned during the Plan Year, up to a
maximum of 100% of his Bonus Compensation.  Any percentage election shall be
applied to the Participant’s gross Bonus without reduction for any FICA Tax or
pre-tax RSP deferrals subject to the contribution restrictions under Code
§402(g) applicable to the Bonus, but the deferral amount shall be deducted after
any FICA Tax applicable to the Bonus and other tax withholding related to the
amount of such FICA Taxes as permitted under Code §409A, and after any pre-tax
RSP deferrals subject to the contribution restrictions under Code §402(g)
deducted from the Bonus, and shall not exceed the remaining amount of the Bonus
after reduction for FICA Taxes, such related tax withholding and such RSP
deferrals.  The Administrative Committee, in its sole discretion, shall
prescribe the form of all Deferral Elections and Bonus Deferral Elections and
may prescribe such nondiscriminatory terms and conditions governing the use of
the Deferral Elections and Bonus Deferral Elections as it deems
appropriate.  The following terms shall apply to Deferral Elections and Bonus
Deferral Elections:
 
(1) Effective Date
 
.
 
(A) General
 
.  Except as provided in subsections (B) and (C) below, a Participant’s Deferral
Election and Bonus Deferral Election with respect to Compensation payable for
services performed during a Plan Year must be made on or before December 31 of
the preceding calendar year.  If an Active Participant fails to submit an
initial Deferral Election and/or Bonus Deferral Election in a timely manner, he
shall be deemed to have elected a deferral of zero percent with respect to such
election.
 

--------------------------------------------------------------------------------


(B) Deferrals for New Participants
 
.  In the case of a Participant who is newly hired during a Plan Year and
becomes eligible during such Plan Year to participate in the Plan, such Active
Participant’s initial Deferral Election with a Participating Company must be
made within 30 days after the date the Participant first becomes eligible to
participate in the Plan.
 
(i) Any such Deferral Election shall be effective for the first payroll period
which begins after the Deferral Election is made.
 
(ii) For clarity, the first Bonus Deferral Election may be made beginning
January 1 following commencement of eligibility to participate in the Plan.
 
(iii) For purposes of eligibility for the 30-day election period in this
subsection, participation in any Aggregated Arrangement shall be considered
participation in the Plan.
 
(C) Bonus Deferrals
 
.  To the extent that the Administrative Committee has determined that the Bonus
for a Plan Year qualifies as a Performance-Based Bonus, and permits an election
under this subsection, a Participant’s Bonus Deferral Election must be made no
later than the date that is 6 months before the end of the period over which the
Bonus is earned (i.e., June 30 of such Plan Year).  In order to be eligible for
the election deadline in this subsection, the Participant must perform services
continuously from the later of the date the performance criteria for the Bonus
are established or the first day of the performance period (i.e., January 1 for
a calendar year bonus) until the date the Participant makes such Bonus Deferral
Election.  Furthermore, if all or a portion of the Performance-Based Bonus is
“readily ascertainable” on the date the Participant makes a Bonus Deferral
Election under this subsection, the Participant’s Bonus Deferral Election under
this subsection shall apply only to the portion of such bonus or award that is
not then “readily ascertainable,” if any.  The determination of when an amount
of compensation is considered to be “readily ascertainable” shall be made
pursuant to guidance issued under Code §409A, which generally provides that
compensation is “readily ascertainable” when the amount is first both calculable
and substantially certain to be paid.
 

--------------------------------------------------------------------------------


(2) Terms, Modification and Revocation
 
.  A Participant may change his Deferral Election and/or Bonus Deferral Election
for the Plan Year any time prior to the deadline specified in subsection
(b)(1)(A) above, subject to any restrictions or procedures determined by the
Administrative Committee, but may not make any changes to his Deferral Election
after making an election under subsection (b)(1)(B) above.  In the event that
the Administrative Committee permits a Bonus Deferral Election to be made under
subsection (b)(1)(C) above, the Participant may change his Bonus Deferral
Election any time prior to the deadline specified in subsection (b)(1)(C), but
not after any earlier deadline established by the Administrative
Committee.  Upon the applicable deadline, each Participant’s Deferral Election
and/or Bonus Deferral Election, or failure to elect, shall become irrevocable
for the Plan Year except as provided under this subsection (2).  A Participating
Company may terminate an Active Participant’s Deferral Election and/or Bonus
Deferral Election as permitted under Code §409A, including (i) upon his receipt
of a hardship withdrawal as provided in Section 7.5 of the Plan, and (ii) no
later than the end of the calendar year or the 15th day of the third calendar
month, whichever is later, following the date the Active Participant incurs a
disability (defined for this purpose as a medically determinable physical or
mental impairment resulting in the Active Participant’s inability to perform the
duties of his or her position or any substantially similar position, which can
be expected to result in death or to last for a continuous period of at least 6
months).  An Active Participant shall not have a direct or indirect election as
to whether the Participating Company’s discretion under the preceding sentence
will be exercised.  An Active Participant may make a new Deferral Election
and/or Bonus Deferral Election prior to the beginning of a Plan Year for
Before-Tax Contributions attributable to services performed during that Plan
Year.  Otherwise, each Active Participant’s Deferral Election and Bonus Deferral
Election shall remain in effect from year to year in accordance with its
original terms until its modification or termination in accordance with the
terms of this subsection.  Upon an Active Participant’s Separation from Service,
his Deferral Election shall remain in effect through the end of the then-current
Plan Year, and his Bonus Deferral Election shall apply to the Bonus(es) (if any)
earned for the then-current Plan Year; however, if he does not return to
employment with the Affiliates before the end of the Plan Year in which he
Separated from Service, his Deferral Election and Bonus Deferral Election shall
be cancelled after the Plan Year in which such Separation from Service occurs
(so that if the Participant is later rehired, he will have to make new elections
in accordance with the timing rules of subsection (b)(1)).
 
3.2 Matching Contributions
 
.
 
(a)           For each Active Participant (other than those described in
subsection (b) hereof) on whose behalf a Participating Company has made any
Before-Tax Contributions to the Plan for the Plan Year, such Participating
Company shall make a Matching Contribution equal to the difference between (A)
65% of the Participant’s Before-Tax Contributions that do not exceed 8% of the
Participant’s Compensation, and (B) the maximum matching contribution an Active
Participant could receive under the RSP for such Plan Year (without regard to
whether the Active Participant actually receives such maximum matching
contribution).


(b)           For each Active Participant who is eligible to accrue benefits
under Section 4.6(a)(1) of the AGL Resources Inc. Retirement Plan, on whose
behalf a Participating Company has made any Before-Tax Contributions to the Plan
for the Plan Year, such Participating Company shall make a Matching Contribution
equal to the difference between (A) 65% of the Participant’s Before-Tax
Contributions that do not exceed 6% of the Participant’s Compensation, and (B)
the maximum matching contribution an Active Participant could receive under the
RSP for such Plan Year (without regard to whether the Active Participant
actually receives such maximum matching contribution).



--------------------------------------------------------------------------------


(c)           Matching Contributions shall be made to the Plan once each year
within the period of two months following the last day of each Plan Year.







AGL RESOURCES INC. Page
NONQUALIFIED SAVINGS PLAN
 
 

--------------------------------------------------------------------------------

 



ARTICLE IV
 
PARTICIPANTS’ ACCOUNTS; CREDITING AND ALLOCATION
 


4.1 Establishment of Participants’ Accounts
 
.
 
To the extent appropriate, the Administrative Committee shall establish and
maintain, on behalf of each Participant and Beneficiary, an Account which shall
be divided into segregated subaccounts.  The subaccounts shall include
Before-Tax and Matching Accounts, and such other subaccounts as the
Administrative Committee shall deem appropriate or helpful.  Each Account shall
be credited with Contributions allocated to such Account and generally shall be
credited with income on deemed investment of such Accounts.  Each Account of a
Participant or Beneficiary shall be maintained until the value thereof has been
distributed to or on behalf of such Participant or Beneficiary.
 
4.2 Allocation and Crediting of Before-Tax and Matching Contributions
 
.
 
As of each Valuation Date coinciding with or immediately following the date on
which Before-Tax and Matching Contributions are made on behalf of an Active
Participant, such Contributions shall be allocated and credited directly to the
appropriate Before-Tax and Matching Accounts, respectively, of such Active
Participant.
 
4.3 Allocation and Crediting of Investment Experience
 
.
 
As of each Valuation Date, the Administrative Committee shall credit to each
Participant’s Account the amount of earnings and/or losses applicable thereto
for the period since the immediately preceding Valuation Date, based on the
investments applicable to the Participant’s Account pursuant to the terms of
Section 5.3.
 
4.4 Notice to Participants of Account Balances
 
.
 
At least once for each Plan Year, the Administrative Committee shall cause a
statement of a Participant’s Account balance to be distributed to the
Participant.
 





AGL RESOURCES INC. Page
NONQUALIFIED SAVINGS PLAN
 
 

--------------------------------------------------------------------------------

 



ARTICLE V
 
INVESTMENT OF ACCOUNTS
 


5.1 Establishment of Trust Fund
 
.
 
(a) Rabbi Trust
 
.  The Controlling Company has established a Trust Fund to hold assets to pay
benefits under the Plan.  Contributions may be paid over to the Trustee to be
held in the Trust Fund and invested in accordance with the terms of the Plan and
the Trust Agreement.  The Trust Fund shall exist under an agreement constituting
a “rabbi trust” agreement, under which all assets of the Trust Fund shall be
considered to be subject to the general creditors of the Controlling Company,
and all Plan participants shall be unsecured creditors under such Trust
Agreement.  In the event that no Trust Fund exists, or to the extent the Trust
Fund is inadequate to pay all benefits under the Plan, benefits shall be payable
from the general assets of the Controlling Company.
 
(b) Trust Required Upon Change in Control
 
.  Upon a Change in Control of the Controlling Company, the Controlling Company
must within ten (10) business days after such Change in Control establish and
fully fund a rabbi trust (if and to the extent such a fully funded rabbi trust
does not already exist) to pay all benefits accrued by Participants through that
date under the Plan.  Further, upon a Change of Control, an entity other than
the Controlling Company, a Participating Company, any Affiliate or any Employee,
officer or director of such companies shall be named by the Board as Trustee of
the rabbi trust.  This subsection of the Plan shall be irrevocable and may not
be amended by the Controlling Company or any other company after the effective
date of the Plan (unless required by law).
 

--------------------------------------------------------------------------------


(c) No Funding During Restricted Period
 
.  Notwithstanding anything in the Plan to the contrary, no assets will be set
aside to fund benefits under the Plan if such setting aside would be treated as
a transfer of property under Code §83 pursuant to Code §409A(b).
 
5.2 Investment Funds.
 
To the extent a Trust Fund is established, the following provisions shall apply:
 
(a) Composition of Investment Committee
 
.  The Investment Committee shall consist of not less than one member who shall
be appointed by and serve at the pleasure of the Board.  The Board shall have
the right to remove any member of the Investment Committee at any time.  A
member may resign at any time by written resignation to the Board.  If a vacancy
in the Investment Committee should occur, a successor may be appointed by the
Board.
 
(b) Investment Committee Procedures
 
.  The Investment Committee may elect a Chairman and a Secretary from among its
members.  The Investment Committee shall act by majority vote.  Its members
shall serve as such without compensation.  All acts and determinations of the
Investment Committee shall be duly recorded by its Secretary or under his
supervision, and all such records, together with such other documents as may be
necessary for the administration of the Plan, shall be preserved in the custody
of such Secretary.
 
(c) Investment Committee Powers and Duties
 
.  In addition to those powers set forth elsewhere in the Plan, the Investment
Committee shall carry out the Controlling Company’s responsibility and
authority:
 
(1) To appoint one or more persons to serve as investment manager with respect
to all or part of the Trust Fund assets;
 
(2) To allocate the responsibility and authority being carried out by the
Investment Committee among the members of the Investment Committee;
 
(3) To employ one or more persons to render advice with respect to any
responsibility or authority being carried out by the Investment Committee; and
 
(4) To direct the Trustee regarding the investments and investment funds
available under the Plan.
 
(d) Investment of Plan Contributions
 
.  All Contributions to the Plan shall be invested in the following manner:
 
(1) Named Investment Funds
 
.  In accordance with instructions from the Investment Committee and the terms
of the Plan, one or more of the Investment Funds established under the
Retirement Savings Plus Plan shall be established for the investment of Accounts
under the Plan.
 
(2) Other Investment Funds
 
.  At the direction of the Investment Committee, other Investment Funds, in
addition to or in lieu of the Investment Funds described herein, shall be
established for the investment of Accounts under the Plan which may include, for
example, other income funds or equity funds.  Such other Investment Funds shall
be established without necessity of amendment to the Plan or the Trust and shall
have the investment objectives prescribed by the Investment Committee.  Such
other Investment Funds also may be established and maintained for any limited
purpose(s) the Investment Committee may direct.
 
(3) Reinvestment of Cash Earnings
 
.  Any investment earnings received in the form of cash with respect to any
Investment Fund (in excess of the amounts necessary to make cash distributions
for fractional shares of Company Stock or to pay Plan or Trust expenses) shall
be reinvested in such Investment Fund.
 
5.3 Investment Procedures
 
.
 
Each Participant or Beneficiary generally may direct the manner in which his
Account shall be invested in and among the Investment Funds; provided, however,
that the Investment Committee shall have sole discretion as to investment of a
Participant’s or Beneficiary’s Account and may refuse to follow a Participant’s
or Beneficiary’s investment directions.  A Participant’s or Beneficiary’s
investment directions shall be made in accordance with the following terms:
 

--------------------------------------------------------------------------------


(a) Investment of Future Contributions
 
.  Except as otherwise provided in this Section, each Participant may elect, on
a form provided by or any other means specified by the Administrative Committee,
the percentage of his future Before-Tax and Matching Contributions that will be
deemed invested in each Investment Fund.  An initial election of a Participant
shall be made as of the date the Participant commences or recommences
participation in the Plan and shall apply to all Before-Tax and Matching
Contributions attributable to payroll periods ending after such date.  Such
Participants may make subsequent elections on a daily basis as provided by the
Administrative Committee.  Any election made pursuant to this subsection with
respect to future Before-Tax and Matching Contributions shall remain effective
until changed by such Participant.  In the event a Participant fails to make an
investment election or a Participant’s election form is incomplete or
insufficient in some manner, the Participant’s future Before-Tax Contributions
will be invested in the default investment provided for the RSP.
 
(b) Investment of Existing Account Balances
 
.  Except as otherwise provided in this Section, each Participant or Beneficiary
may elect, on a form provided by the Administrative Committee, the percentage of
his existing Accounts that will be deemed invested in each Investment
Fund.  Such Participant or Beneficiary may make such elections on a daily basis
as provided by the Administrative Committee.  Each such election shall apply to
such Participant’s or Beneficiary’s Account balance as of the date of such
election, and shall remain in effect until changed by such Participant or
Beneficiary.  In the event a Participant fails to make an election for his
existing Accounts pursuant to the terms of this subsection which is separate
from his election made for his future Before-Tax and Matching Contributions
pursuant to the terms of subsection (a) hereof, or if a Participant’s investment
election form is incomplete or insufficient in some manner, the Participant’s
existing Accounts will continue to be invested in the same manner provided under
the terms of the most recent election affecting that portion of his
Accounts.  The Company may bear the cost of changes to investment of existing
Account balances, or the Administrative Committee may determine at its
discretion to charge a reasonable surcharge for changes to investment of
existing Account balances, and deduct such surcharge from the Participant’s
Account balance; provided, no other benefit or payment to the Participant shall
be increased or decreased in connection with the imposition of, or failure to
impose, a surcharge under this provision.
 
(c) Conditions Applicable to Elections
 
.  Allocations of investments in the various Investment Funds, as described in
subsections (a) and (b) hereof, shall be made in even multiples of 1% as
directed by the Participant or Beneficiary.  The Administrative Committee shall
have complete discretion to adopt and revise procedures to be followed in making
such investment elections.  Such procedures may include, but are not limited to,
the format of the election forms, the deadline for filing elections and the
effective date of such elections; provided, elections must be permitted at least
once every 3 months.  Any procedures adopted by the Administrative Committee
that are inconsistent with the deadlines specified in this Section shall
supersede such provisions of this Section without the necessity of a Plan
amendment.
 
(d) Compliance with Securities Exchange Commission Rule 16b-3
 
.  Notwithstanding any other provisions of the Plan, the Administrative
Committee shall take any and all actions as may be necessary with regard to
investment directions made by Participants who are deemed to be “insiders” of
the Controlling Company under the terms of the 1934 Act, in order to meet the
requirements of Rule 16b-3 and regulations promulgated thereunder.
 

--------------------------------------------------------------------------------


5.4 Acquisition of Company Stock
 
.
 
(a) In General
 
.  To the extent that Contributions and investment earnings on Company Stock are
paid in cash, the Trustee shall effect purchases of Company Stock in compliance
with all applicable securities laws, and in its sole discretion, may purchase
Company Stock in the open market and/or in privately negotiated transactions
with holders of Company Stock and/or the Controlling Company.  All purchases of
Company Stock by the Trust will be made at a price or prices which do not exceed
the fair market value of such Company Stock as of the date of the purchase.
 
(b) Stock Rights, Warrants or Options
 
.  In the event any rights, warrants or options are issued on Company Stock, the
Trustee may exercise them for the acquisition of additional Company Stock, to
the extent that cash is then available and allocable to the Company Stock
fund.  Any Company Stock acquired in this fashion will be treated as Company
Stock bought by the Trustee for the net price paid.  Any rights, warrants or
options on Company Stock which cannot be exercised for lack of available cash
may be sold by the Trustee (provided the sale thereof is reasonably
practicable), and the proceeds of such a sale shall be treated as a current cash
dividend received on Company Stock.
 
5.5 Value of Assets
 
.
 
For purposes under the Plan for which the value of assets must be determined,
the value of such assets shall be the fair market value.  For purposes of
purchasing or selling Company Stock through an exchange on any day, the fair
market value per share of such stock on such day shall be the price of the stock
on the New York Stock Exchange at the time of the purchase or sale.  For all
other purposes under the Plan, the fair market value per share of the Company
Stock on any particular day shall be the closing price of such Company Stock as
reported on the New York Stock Exchange Composite Transaction listing on the day
preceding the particular day in question.  If, for any reason, the fair market
value per share of Company Stock cannot be ascertained or is unavailable for a
particular day, the fair market value of such stock shall be determined as of
the nearest preceding day on which such fair market value can be ascertained
pursuant to the terms hereof.
 


 



AGL RESOURCES INC. Page
NONQUALIFIED SAVINGS PLAN
 
 

--------------------------------------------------------------------------------

 



ARTICLE VI
 
VESTING IN ACCOUNTS
 


 
6.1 General Vesting Rule
 
.
 
All Participants shall at all times be fully vested in their Before-Tax
Account.  Except as provided in Section 6.2, the Matching Account of a
Participant shall vest in accordance with the following vesting schedule, based
on the total of the Participant’s Years of Vesting Service:
 
Years of Vesting Service
Completed by Participant
Vested Percentage of
Participant’s Matching Account
   
Less than 1 Year
None
1 Year, but less than 2
50%
2 Years, but less than 3
75%
3 Years or more
100%



6.2 Vesting Upon Other Occurrences
 
.
 
Notwithstanding Section 6.1, a Participant’s Matching Account shall become 100%
vested and nonforfeitable upon the occurrence of any of the following events
that occurs while the Participant is still employed as an employee of any
Affiliate:
 
(a)           The Participant’s attainment of Normal Retirement Age;


(b)           The Participant’s death; or


(c)           The Participant’s becoming Disabled.


6.3 Timing of Forfeitures
 
.
 
If a Participant who is not yet 100% vested in his Matching Account Separates
from Service with all Affiliates, the nonvested amount in his Matching Account
shall be immediately forfeited.  If such a Participant resumes employment with
an Affiliate, such forfeited amount shall not be restored.
 





AGL RESOURCES INC. Page
NONQUALIFIED SAVINGS PLAN
 
 

--------------------------------------------------------------------------------

 



ARTICLE VII
 
PAYMENT OF BENEFITS
 


7.1 Amount of Benefit Payments
 
.
 
Payment of a benefit amount from a Participant’s Account shall be calculated by
determining the vested amount credited to the Participant’s Account, determined
as of the Valuation Date on which the distribution is processed.  For purposes
of this subsection, the “Valuation Date on which such distribution is processed”
refers to the Valuation Date established for such purpose by administrative
practice, even if actual payment is made or commenced at a later date due to
delays in valuation, administration or any other procedure.
 
7.2 Timing and Form of Distribution
 
.
 
(a) Timing of Distributions
 
.  Except as provided in Section 7.4 and subsection (c)(2) hereof, a
Participant’s Account shall be distributed (or payments shall commence, in the
case of payment in a form other than lump sum) in the next calendar year
following the date the Participant Separates from Service; provided, in the case
of a Participant who is a Key Employee on the date he Separates from Service, no
payment shall be made earlier than 6 months after the date the Participant
Separates from Service.  Any payment that would otherwise have been made during
such 6-month period shall be accumulated and paid on the first day of the
seventh month after the date of the Participant’s Separation from Service.
 
(b) Form of Distribution
 
.
 
(1) Single-Sum Payment
 
.  Except as provided in subsections (b)(2) and (c) hereof, a Participant’s
Account shall be distributed in the form of a single lump-sum payment.
 
(2) Alternative Forms of Payment
 
.
 
(A) Election of Alternative Payment Form
 
.  A Participant may elect to receive distribution of his Account in the form
of:
 
(i) A single lump-sum payment,
 
(ii) Up to 10 annual installments, or
 
(iii) A single lump-sum payment followed by up to 10 annual installments.
 
An election to receive installment payments shall be treated as entitlement to a
single payment, and an election to receive a lump sum and installments shall be
treated as two separate payments, the lump sum being a single payment and all
installments together being a single payment (see subsections (c)(2) and
(c)(3)).



--------------------------------------------------------------------------------


(B) Timing of Election
 
.  An election under subsection (A) must be made (i) in the case of a
Participant who makes a Deferral Election under Section 3.1(b)(1)(B), at the
same time the Participant makes his first Deferral Election; or (ii) in all
other cases, on or before December 31 of the calendar year prior to the first
Plan Year in which the Participant’s first Deferral Election or Bonus Deferral
Election becomes effective.  Notwithstanding the foregoing, if the Participant
made an election regarding the form of payment before January 1, 2009, such
election shall apply in accordance with transition rules under Code §409A.
 
(C) Installment Payments
 
.  The installment payments shall be made in substantially equal annual
installments over a period of not less than 2 years and not more than 10 years
(adjusted for earnings between payments in the manner described in Section 4.3),
beginning in (i) the year of commencement of distributions as provided in
subsections (a) and (c)(2), in the case of an election to receive only
installment payments, or (ii) the next calendar year following the initial
lump-sum payment, in the case of an election to receive a single lump-sum
payment followed by up to 10 annual installments.  The number of annual
installment payments elected by the Participant shall be specified at the time
the Participant makes the election to receive installment payments.  Each annual
installment payment shall be equal to the vested balance of the Participant’s
Account on the payment date, divided by the number of installment payments
remaining as of the payment date.
 
(c) Modifications of Form and Timing
 
.
 
(1) Availability of Election
 
.  A Participant may make one election to:
 
(A) Change from a single lump sum payment to either (i) up to 10 annual
installments or (ii) a partial lump sum followed by up to 10 annual
installments, each as described in subsection (b)(2);
 
(B) Change the number of installments previously elected;
 
(C) Change from installments to (i) a lump sum or (ii) a partial lump sum
followed by up to 10 annual installments as described in subsection (b)(2); or
 
(D) In the case of a Participant who originally elected a partial lump sum
followed by installments, change:
 
(i) The lump sum to up to 10 annual installments as described in subsection
(b)(2);
 
(ii) The installments to a lump sum;
 
(iii) The number of installments previously elected;
 

--------------------------------------------------------------------------------


(iv) The combination of partial lump sum and installments to a single lump sum;
or
 
(v) The combination of partial lump sum and installments to up to 10 annual
installments as described in subsection (b)(2).
 
Any election under this subsection shall specify the number of installment
payments elected, if any.
 


(2) Delay in Payment Date
 
.  In the event of an election under subsection (1), the payment that is changed
shall be delayed to the fifth calendar year after the calendar year in which the
payment would have been made (or begun, in the case of installments) prior to
the election to change.
 
(3) Restrictions
 
.  Any election under this subsection (c) shall not take effect until 12 months
after the date on which the election is made, and, if made within 12 months
before the payment was scheduled to begin or be made under the previous payment
terms, shall not be effective.  In the case of a payment that does not have an
objectively determinable specified date within a calendar year for payment, such
payment date is deemed to be January 1 of such calendar year for purposes of
applying the rules of this subsection.
 
(d) Medium of Payment
 
.  All distributions shall be made in the form of cash.
 
(e) Cash-Out
 
.
 
(1) Discretionary Employee Deferral Cashout
 
.  Except as provided in subsection (5) below, if at any time a Participant’s
Account balance attributable to his Before-Tax Contributions does not exceed the
applicable dollar amount under Code §402(g)(1)(B), the Administrative Committee
may elect, in its sole discretion, to pay the Participant’s entire Account
balance attributable to Before-Tax Contributions in an immediate single-sum
payment.  For purposes of determining the amount of Before-Tax Contributions in
a Participant’s Account in order to apply this provision, any deferrals of
compensation that the Participant has elected under this or any other
nonqualified deferred compensation plan maintained by an Affiliate that is an
“account balance plan” subject to Code §409A shall be considered as part of the
Participant’s Account balance attributable to Before-Tax Contributions
hereunder.
 
(2) Discretionary Cashout of Employer Contributions
 
.  Except as provided in subsection (5) below, if at any time a Participant’s
Account balance, other than amounts attributable to Before-Tax Contributions,
does not exceed the applicable dollar amount under Code §402(g)(1)(B), the
Administrative Committee may elect, in its sole discretion, to pay such portion
of the Participant’s Account balance in an immediate single-sum payment.  For
purposes of determining the amount of a Participant’s Account other than
Before-Tax Contributions in order to apply this provision, any deferrals of
compensation other than Participant elective deferrals under this or any other
nonqualified deferred compensation plan maintained by an Affiliate that is an
“account balance plan” subject to Code §409A shall be considered as part of the
Participant’s Account balance other than amounts attributable to Before-Tax
Contributions hereunder.
 

--------------------------------------------------------------------------------


(3) Documentation of Determination
 
.  Any exercise of the Administrative Committee’s discretion pursuant to
subsections (1) and (2) shall be evidenced in writing no later than the date of
the distribution.
 
(4) Mandatory Cash-Out
 
.  Subject to subsection (5) below, notwithstanding anything in a Participant’s
election to the contrary, if a Participant’s total vested Account balance is
less than $10,000 on the date of the Participant’s Separation from Service, such
Participant’s Account shall be distributed in a single lump sum payment in the
next calendar year following the date of the Participant’s Separation from
Service.
 
(5) Six Month Delay for Key Employees
 
.  Notwithstanding the foregoing, to the extent provided by Code §409A, with
respect to a Participant who is a Key Employee on the date he Separates from
Service, no payment under this subsection (e) made on account of such
Participant’s Separation from Service shall be made within 6 months after the
date the Participant Separates from Service.
 
7.3 Change in Control
 
.
 
If a Participant Separates from Service during the 2-year period immediately
following a “change in control event” as defined under Code §409A, such
Participant’s Account shall be paid in a single lump sum, during the calendar
year following the year in which the Participant Separates from Service (but not
earlier than 6 months after the date the Participant Separates from Service, in
the case of a Participant who is a Key Employee on the date he Separates from
Service).  To the extent required by Code §409A, in the event of an election
under Section 7.2(c)(1), the payment that is changed shall be delayed to the
fifth calendar year after the calendar year in which the payment would have been
made (or begun, in the case of installments) prior to the election to change.
 
7.4 Death Benefits
 
.
 
(a) General
 
.  If a Participant dies before full payment of his Account is made, the
Participant’s Beneficiary or Beneficiaries designated by such Participant in his
latest beneficiary designation form filed with the Administrative Committee
shall be entitled to receive a distribution of the entire vested amount credited
to such Participant’s Account.  The Account shall be distributed to such
Beneficiary or Beneficiaries in the form of a single-sum payment during the next
calendar year following the year of the Participant’s death.  The Administrative
Committee may direct the Trustee to distribute a Participant’s Account to a
Beneficiary without the written consent of such Beneficiary.
 
(b) Designation of Beneficiary
 
.  Participants shall designate and from time to time may redesignate their
Beneficiary or Beneficiaries in such form and manner as the Administrative
Committee may determine.  If any Participant dies prior to receiving his
benefits under the Plan, his Account shall be changed to the name of such
deceased Participant’s named or deemed Beneficiary or Beneficiaries.  In the
event that:
 

--------------------------------------------------------------------------------


(1) a Participant dies without designating a Beneficiary;
 
(2) the Beneficiary designated by a Participant is not surviving when a payment
is to be made to such person under the Plan, and no contingent Beneficiary was
designated by the Participant; or
 
(3) the Beneficiary designated by a Participant cannot be located by the
Administrative Committee;
 
then, in any of such events, the Beneficiary of such Participant with respect to
any benefits that remain payable under the Plan shall be the Participant’s
Surviving Spouse, if any, and if not, then the estate of the Participant.


7.5 Hardship Withdrawals
 
.
 
(a) Parameters of Hardship Withdrawals
 
.  A Participant may make a withdrawal on account of hardship from his vested
Account.  For purposes of this subsection, a withdrawal will be on account of
“hardship” only if it is necessary to respond to an “unforeseeable emergency”
resulting in a severe financial need of the Participant.  A withdrawal based on
financial hardship cannot exceed the amount reasonably necessary to satisfy the
emergency need (which may include amounts necessary to pay any federal, state,
or local income taxes or penalties reasonably anticipated to result from the
distribution).  Determinations of amounts reasonably necessary to satisfy the
emergency need shall take into account any additional compensation that would
become available to the Participant upon cancellation of the Participant’s
Deferral Election and/or Bonus Deferral Election as provided in Section
3.l(b)(2).  The Administrative Committee shall make its determination, as to
whether a Participant has suffered a severe financial need as a result of an
unforeseeable emergency and whether it is necessary to use a hardship withdrawal
from the Plan to satisfy that need, on the basis of all relevant facts and
circumstances.
 
(b) Unforeseeable Emergency Definition
 
.  For purposes of this Section, an unforeseeable emergency is a severe
financial hardship of the Participant resulting from an illness or accident of
the Participant, the Participant’s Spouse, the Participant’s dependent (as
defined in Code §152(a)) or the Participant’s Beneficiary; loss of the
Participant’s property due to casualty (including the need to rebuild a home
following damage to a home not otherwise covered by insurance, for example, not
as a result of a natural disaster); or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant.  For example, the imminent foreclosure of or eviction from the
Participant’s primary residence may constitute an unforeseeable emergency.  In
addition, the need to pay for medical expenses, including non-refundable
deductibles, as well as for the costs of prescription drug medication, may
constitute an unforeseeable emergency.  Finally, the need to pay for the funeral
expenses of a Spouse or a dependent (as defined in Code §152(a)) may also
constitute an unforeseeable emergency.  Except as otherwise provided in this
paragraph, the purchase of a home and the payment of college tuition are not
unforeseeable emergencies.  Whether a Participant is faced with an unforeseeable
emergency permitting a distribution under this Section is to be determined based
on the relevant facts and circumstances of each case, but, in any case, a
distribution on account of unforeseeable emergency may not be made to the extent
that such emergency is or may be relieved through reimbursement or compensation
from insurance or otherwise, by liquidation of the Participant’s assets, to the
extent the liquidation of such assets would not cause severe financial hardship,
or by cessation of deferrals under the Plan.  However, the determination of
amounts reasonably necessary to satisfy the emergency need shall not take into
account any additional compensation that due to the hardship is available under
this Plan or another nonqualified deferred compensation plan but has not
actually been paid.
 

--------------------------------------------------------------------------------


(c) Application for Hardship Withdrawal
 
.  All applications for hardship withdrawals shall be in writing on a form
provided by the Administrative Committee and shall contain such information as
the Administrative Committee may reasonably request.
 
(d) Payment of Withdrawal
 
.  The amount of a hardship withdrawal shall be paid to a Participant in a
single sum in cash within 90 days after the date the Administrative Committee
determines that a hardship exists.  If payment is made hereunder upon a
hardship, it shall be so designated at the time of payment.
 
7.6 Taxes
 
.
 
(a) Amounts Payable Whether or Not Account is in Pay Status
 
.  If the whole or any part of any Participant’s or Beneficiary’s Account
hereunder shall become subject to FICA Tax or any state, local or foreign tax
obligations, which a Participating Company shall be required to pay or withhold
prior to the time the Participant’s Account becomes payable hereunder, the
Participating Company shall have the full power and authority to withhold and
pay such tax and related taxes as permitted under Code §409A.
 
(b) Amounts Payable Only if Account is in Pay Status
 
.  If the whole or any part of any Participant’s or Beneficiary’s Account
hereunder is subject to any taxes which a Participating Company shall be
required to pay or withhold at the time the Account becomes payable hereunder,
the Participating Company shall have the full power and authority to withhold
and pay such tax out of any monies or other property that the Participating
Company holds for the account of the Participant or Beneficiary, excluding,
except as permitted under Code §409A, any deferred amounts that are not then
payable.
 
7.7 Offset of Account by Amounts Owed to the Company
 
.
 
Notwithstanding anything in the Plan to the contrary, the Administrative
Committee may, in its sole discretion, offset any benefit payment or payments of
a Participant’s or Beneficiary’s Account under the Plan by any amount owed by
such Participant or Beneficiary (whether or not such obligation is related to
the Plan) to any Affiliate; provided, no such offset will apply before the
Account is otherwise payable under the Plan, unless the following requirements
are satisfied: (i) the debt owed to the Affiliate was incurred in the ordinary
course of the relationship between the Participant and the Affiliate, (ii) the
entire amount of offset to which this sentence applies in a single taxable year
does not exceed $5,000, and (iii) the offset occurs at the same time and in the
same amount as the debt otherwise would have been due and collected from the
Participant or Beneficiary.
 

--------------------------------------------------------------------------------


7.8 No Acceleration of Payments
 
.
 
Except as otherwise provided in this Section, no payment scheduled to be made
under this Article may be accelerated.  Notwithstanding the foregoing, the
Administrative Committee, in its sole discretion, may accelerate any payment
scheduled to be made under this Article in accordance with Code §409A (for
example, upon certain terminations of the Plan, to avoid certain conflicts of
interest, upon receipt of a qualified domestic relations order or upon a failure
to meet the requirements of Code §409A and related regulations); provided, a
Participant may not elect whether his scheduled payment will be accelerated
pursuant to this sentence.
 





AGL RESOURCES INC. Page
NONQUALIFIED SAVINGS PLAN
 
 

--------------------------------------------------------------------------------

 



ARTICLE VIII
 
CLAIMS
 


8.1 Authorized Representative
 
.
 
A Participant or beneficiary may name an authorized representative to act on his
behalf under the claims procedures of the Plan, by providing written
documentation of such authorization in such form as is acceptable to the
Administrative Committee.
 
8.2 Rights
 
.
 
If a Participant or beneficiary has any grievance, complaint or claim concerning
any aspect of the operation or administration of the Plan, including but not
limited to claims for benefits (collectively referred to herein as “claim” or
“claims”), the claimant shall submit the claim in accordance with the procedures
set forth in this Section.  All such claims must be submitted within the
“applicable limitations period.”  The “applicable limitations period” shall be 2
years, beginning (i) in the case of any lump-sum payment, on the date on which
the payment was made, (ii) in the case of a periodic payment, the date of the
first in the series of payments, or (iii) for all other claims, on the date on
which the action complained of occurred.  Additionally, upon denial of an appeal
pursuant to Section 8.4, a Participant or beneficiary shall have 90 days within
which to bring suit against the Plan for any claim related to such denied
appeal; any such suit initiated after such 90-day period shall be precluded.
 
8.3 Initial Claim Procedure
 
.
 
Claims for benefits under the Plan may be made by submitting a written claim to
the Administrative Committee clearly identified as a claim for benefits under
the Plan, on forms or in such other written documents as the Administrative
Committee may prescribe.  The Administrative Committee shall furnish to the
claimant written notice of the disposition of a claim within 90 days after the
application therefor is filed; provided, if special circumstances require an
extension of time for processing the claim, the Administrative Committee shall
furnish written notice of the extension to the claimant prior to the end of the
initial 90-day period, and such extension shall not exceed one additional,
consecutive 90-day period.  In the event the claim is denied, the notice of the
disposition of the claim shall provide the specific reasons for the denial,
citations of the pertinent provisions of the Plan, an explanation as to how the
claimant can perfect the claim and/or submit the claim for review (where
appropriate), and a statement of the claimant’s right to bring a civil action
under ERISA §502(a) following an adverse determination on review.
 
8.4 Appeal
 
.
 
Any Participant or beneficiary who has been denied a benefit shall be entitled,
upon written request to the Administrative Committee, to appeal the denial of
his claim.  The claimant (or his duly authorized representative) may review
pertinent documents related to the Plan and in the Administrative Committee’s
possession in order to prepare the appeal.  The request for review, together
with a written statement of the claimant’s position, must be filed with the
Administrative Committee no later than 60 days after receipt of the written
notification of denial of a claim provided for in Section 8.3.  The
Administrative Committee’s decision shall be made within 60 days following the
filing of the request for review and shall be communicated in writing to the
claimant; provided, if special circumstances require an extension of time for
processing the appeal, the Administrative Committee shall furnish written notice
of the extension to the claimant prior to the end of the initial 60-day period,
and such extension shall not exceed one additional 60-day period.  If
unfavorable, the notice of the decision shall explain the reasons for denial,
indicate the provisions of the Plan or other documents used to arrive at the
decision and state the claimant’s right to bring a civil action under ERISA
§502(a).
 

--------------------------------------------------------------------------------


8.5 Claims Based on an Independent Determination of Disability
 
.
 
(a) Initial Claims
 
.  With respect to a claim for benefits under the Plan based on Disability
(other than (i) approval for payment of benefits, directly or indirectly, under
any long-term disability plan maintained by a Participating Company, or
(ii) eligibility for Social Security disability benefits), the Administrative
Committee shall furnish to the claimant written notice of the disposition of a
claim within 45 days after the application therefor is filed; provided, if
matters beyond the control of the Administrative Committee require an extension
of time for processing the claim, the Administrative Committee shall furnish
written notice of the extension to the claimant prior to the end of the initial
45-day period, and such extension shall not exceed one additional, consecutive
30-day period; and, provided further, if matters beyond the control of the
Administrative Committee require an additional extension of time for processing
the claim, the Administrative Committee shall furnish written notice of the
second extension to the claimant prior to the end of the initial 30-day
extension period, and such extension shall not exceed an additional, consecutive
30-day period.  Notice of any extension under this subsection shall specifically
explain the standards on which entitlement to a benefit is based, the unresolved
issues that prevent a decision on the claim, and the additional information
needed to resolve those issues.  In the event the claim is denied, the notice of
the disposition of the claim shall provide the specific reasons for the denial,
cites of the pertinent provisions of the Plan, an explanation as to how the
claimant can perfect the claim and/or submit the claim for review (where
applicable), and a statement of the claimant’s right to bring a civil action
under ERISA §502(a) following an adverse determination on review.
 
(b) Appeals
 
.  With respect to an appeal of a denial of benefits under the Plan based on
Disability (other than (i) approval for payment of benefits, directly or
indirectly, under any long-term disability plan maintained by a participating
company, or (ii) eligibility for Social Security disability benefits), the
claimant or his duly authorized representative may review pertinent documents
related to the Plan and in the Administrative Committee’s possession in order to
prepare the appeal.  The form containing the request for review, together with a
written statement of the claimant’s position, must be filed with the
Administrative Committee no later than 180 days after receipt of the written
notification of denial of a claim provided for in subsection (a).  The
Administrative Committee’s decision shall be made within 45 days following the
filing of the request for review and shall be communicated in writing to the
claimant; provided, if special circumstances require an extension of time for
processing the appeal, the Administrative Committee shall furnish written notice
to the claimant prior to the end of the initial 45-day period, and such an
extension shall not exceed one additional 45-day period.  The Administrative
Committee’s review shall not afford deference to the initial adverse benefit
determination and shall be conducted by an individual who is neither the
individual who made the adverse benefit determination that is the subject of the
appeal, nor the subordinate of such individual.  In deciding an appeal of any
adverse benefit determination that is based in whole or in part on a medical
judgment, the Administrative Committee shall consult with a health care
professional who has appropriate training and experience in the field of
medicine involved in the medical judgment and who is neither an individual who
was consulted in connection with the adverse benefit determination that is the
subject of the appeal, nor the subordinate of any such individual.  If
unfavorable, the notice of decision shall explain the reason or reasons for
denial, indicate the provisions of the Plan or other documents used to arrive at
the decision, state the claimant’s right to bring a civil action under ERISA
§502(a), and identify all medical or vocational experts whose advice was
obtained by the Administrative Committee in connection with a claimant’s adverse
benefit determination.
 

--------------------------------------------------------------------------------


8.6 Satisfaction of Claims
 
.
 
Any payment to a Participant or beneficiary, all in accordance with the
provisions of the Plan, shall to the extent thereof be in full satisfaction of
all claims hereunder against the Administrative Committee and all Participating
Companies, any of whom may require such Participant or beneficiary as a
condition to such payment to execute a receipt and release therefor in such form
as shall be determined by the Administrative Committee or the Participating
Companies.  If receipt and release is required but the Participant or
beneficiary (as applicable) does not provide such receipt and release in a
timely enough manner to permit a timely distribution in accordance with the
general timing of distribution provisions in the Plan, such payment shall be
forfeited.
 





AGL RESOURCES INC. Page
NONQUALIFIED SAVINGS PLAN
 
 

--------------------------------------------------------------------------------

 



ARTICLE IX
 
ALLOCATION OF AUTHORITY AND RESPONSIBILITIES
 


9.1 Administrative Committee
 
.
 
(a) Appointment and Term of Office
 
.  The Administrative Committee shall consist of not less than one member who
shall be appointed by and serve at the pleasure of the Board.  The Board shall
have the right to remove any member of the Administrative Committee at any
time.  A member may resign at any time by written resignation to the Board.  If
a vacancy in the Administrative Committee should occur, a successor may be
appointed by the Board.  A written certification shall be given to the Trustee
by the Board of all members of the Administrative Committee together with a
specimen signature of each member.  For all purposes hereunder, the Trustee
shall be conclusively entitled to rely upon such certification until the Trustee
is otherwise notified in writing.
 
(b) Organization
 
.  The Administrative Committee may elect a Chairman and a Secretary from among
its members.  In addition to those powers set forth elsewhere in the Plan, the
Administrative Committee may appoint such agents, who need not be members of
such Administrative Committee, as it may deem necessary for the effective
performance of its duties and may delegate to such agents such powers and
duties, whether ministerial or discretionary, as the Administrative Committee
may deem expedient or appropriate.  The compensation of such agents who are not
full-time Employees of a Participating Company shall be fixed by the
Administrative Committee within limits set by the Board and shall be paid by the
Controlling Company (to be divided equitably among the Participating Companies)
or from the Trust Fund as determined by the Administrative Committee.  The
Administrative Committee shall act by majority vote.  Its members shall serve as
such without compensation.
 
(c) Powers and Responsibility
 
.  The Administrative Committee shall have complete control of the
administration of the Plan hereunder, with all powers necessary to enable it
properly to carry out its duties as set forth in the Plan and the Trust
Agreement.  The Administrative Committee shall have the sole authority in its
discretion to (i) construe the Plan and to determine all questions that shall
arise thereunder; (ii) decide all questions relating to the eligibility of
Employees to participate in the benefits of the Plan; (iii) determine the
benefits of the Plan to which any Participant or Beneficiary may be entitled;
(iv) maintain and retain records relating to Participants and Beneficiaries; (v)
prepare and furnish to the Trustee sufficient employee data and the amount of
Contributions received from all sources so that the Trustee may maintain
separate accounts for Participants and Beneficiaries and make required payments
of benefits; (vi) arrange for any required fiduciary bonding; and (vii) prepare
and file or publish with the Secretary of Labor, the Secretary of the Treasury,
their delegates and all other appropriate government officials all reports and
other information required under law to be so filed or published.
 
(d) Administrative Committee Records
 
.  Any notice, direction, order, request, certification or instruction of the
Administrative Committee to the Trustee shall be in writing and shall be signed
by a member of the Administrative Committee.  The Trustee and every other person
shall be entitled to rely conclusively upon any and all such notices,
directions, orders, requests, certifications and instructions received from the
Administrative Committee and reasonably believed to be properly executed, and
shall act and be fully protected in acting in accordance therewith.  All acts
and determinations of the Administrative Committee shall be duly recorded by its
Secretary or under his supervision, and all such records, together with such
other documents as may be necessary for the administration of the Plan, shall be
preserved in the custody of such Secretary.
 

--------------------------------------------------------------------------------


(e) Reporting and Disclosure
 
.  The Administrative Committee shall keep all individual and group records
relating to Participants and Beneficiaries and all other records necessary for
the proper operation of the Plan.  Such records shall be made available to the
Participating Companies and to each Participant and Beneficiary for examination
during normal business hours except that a Participant or Beneficiary shall
examine only such records as pertain exclusively to the examining Participant or
Beneficiary and the Plan and Trust Agreement.  The Administrative Committee
shall prepare and shall file as required by law or regulation all reports,
forms, documents and other items required by any relevant statute, each as
amended, and all regulations thereunder.  This provision shall not be construed
as imposing upon the Administrative Committee the responsibility or authority
for the preparation, preservation, publication or filing of any document
required to be prepared, preserved or filed by the Trustee or by any other
entity to whom such responsibilities are delegated by law or by the Plan.
 
(f) Plan Construction
 
.  The Administrative Committee shall take such steps as are considered
necessary and appropriate to remedy any inequity that results from incorrect
information received or communicated in good faith or as the consequence of an
administrative error.  The Administrative Committee shall interpret the Plan and
shall determine the questions arising in the administration, interpretation and
application of the Plan.  The Administrative Committee shall endeavor to act,
whether by general rules or by particular decisions, so as not to discriminate
in favor of or against any person and so as to treat all persons in similar
circumstances uniformly.  The Administrative Committee shall correct any defect,
reconcile any inconsistency or supply any omission with respect to the Plan.
 
(g) Assistants and Advisers
 
.  The Administrative Committee shall have the right to hire, at the expense of
the Controlling Company (to be divided equitably among the Participating
Companies), such professional assistants and consultants as it, in its sole
discretion, deems necessary or advisable.  To the extent that the costs for such
assistants and advisers are not so paid by the Controlling Company, they shall
be paid at the direction of the Administrative Committee from the Trust Fund as
an expense of the Trust Fund.  The Administrative Committee and the
Participating Companies shall be entitled to rely upon all certificates and
reports made by an actuary, accountant or attorney selected pursuant to this
Section; the Administrative Committee, the Participating Companies, and the
Trustee shall be fully protected in respect to any action taken or suffered by
them in good faith in reliance upon the advice or opinion of any such actuary,
accountant or attorney; and any action so taken or suffered shall be conclusive
upon each of them and upon all other persons interested in the Plan.
 
(h) Indemnification
 
.  The Administrative and Investment Committees and each member of those
committees shall be indemnified by the Participating Companies against judgment
amounts, settlement amounts (other than amounts paid in settlement to which the
Participating Companies do not consent) and expenses reasonably incurred by the
Administrative and Investment Committees or each member of the Administrative
and Investment Committees in connection with any action to which the
Administrative or Investment Committee or any member thereof may be a party (by
reason of his service as a member of the Administrative or Investment Committee)
except in relation to matters as to which the Administrative or Investment
Committee or any member thereof shall be adjudged in such action to be
personally guilty of gross negligence or willful misconduct in the performance
of its or any member’s duties.  The foregoing right to indemnification shall be
in addition to such other rights as such Administrative and Investment
Committees or each member may enjoy as a matter of law or by reason of insurance
coverage of any kind.  Rights granted hereunder shall be in addition to and not
in lieu of any rights to indemnification to which such Administrative and
Investment Committees or each member may be entitled pursuant to the by-laws of
the Controlling Company.  Service on the Administrative or Investment Committee
shall be deemed in partial fulfillment of a committee member’s function, if any,
as an Employee, officer and/or director of the Controlling Company or any
Participating Company.
 

--------------------------------------------------------------------------------


9.2 Controlling Company and Board
 
.
 
(a) General Responsibilities
 
.  The Controlling Company and the Board shall have the authority and
responsibility to (i) appoint the Trustee, the Investment Committee and the
Administrative Committee and to monitor each of their performances; (ii)
communicate such information to the Trustee, the Investment Committee and the
Administrative Committee as each needs for the proper performance of its duties;
(iii) provide channels and mechanisms through which the Administrative
Committee, the Investment Committee and/or the Trustee can communicate with
Participants and Beneficiaries; and (iv) perform such duties as are imposed by
law or by regulation and serve as Plan Administrator in the absence of an
appointed Administrative Committee.
 
(b) Allocation of Authority
 
.  In the event that any of the areas of authority and responsibilities of the
Controlling Company and the Board overlap with that of any other entity, the
Controlling Company and the Board shall coordinate with such other entity the
execution of such authority and responsibilities; provided, the decision of the
Controlling Company and the Board with respect to such authority and
responsibilities ultimately shall be controlling.
 
(c) Authority of Participating Companies
 
.  Notwithstanding anything herein to the contrary, and in addition to the
authority and responsibilities specifically given to the Participating Companies
in the Plan, the Controlling Company, in its sole discretion, may grant the
Participating Companies such authority and charge them with such
responsibilities as the Controlling Company deems appropriate.
 
9.3 Trustee
 
The Trustee shall have the powers and duties set forth in the Trust Agreement.
 

--------------------------------------------------------------------------------


9.4 Delegation
 
.
 
Entities described in this Section shall have the power to delegate specific
responsibilities (other than Trustee responsibilities) to persons who shall
serve at the pleasure of the entity making such delegation and, if full-time
Employees of a Participating Company, without compensation.  Any such person may
resign by delivering a written resignation to the delegating entity.  Vacancies
created by any reason may be filled by the appropriate entity or the assigned
responsibilities may be reabsorbed or redelegated by the entity.
 





AGL RESOURCES INC. Page
NONQUALIFIED SAVINGS PLAN
 
 

--------------------------------------------------------------------------------

 



ARTICLE X
 
AMENDMENT, TERMINATION AND ADOPTION
 


10.1 Amendment
 
.
 
The provisions of the Plan may be amended at any time and from time to time by
the Board or the Administrative Committee; provided:
 
(a)           No amendment shall increase the duties or liabilities of the
Trustee without the consent of such party;


(b)           No amendment shall decrease the balance or vested percentage of an
Account;


(c)           Each amendment shall be approved by the Board or Administrative
Committee, as applicable, by resolution;


(d)           No amendment shall be made that violates the restrictions of Code
§409A;


(e)           No amendment shall be made to Section 5.1(b) of the Plan (unless
required by law); and


(f)           Any amendment that would result in a material increase in the cost
of the Plan or that would materially change the benefits provided under the Plan
must be approved by the Board.


10.2 Termination
 
.
 
(a) Right to Terminate
 
.  The Controlling Company expects the Plan to be continued indefinitely, but,
subject to subsection (c) below, it reserves the right to terminate the Plan or
to completely discontinue Contributions to the Plan at any time by action of the
Board.  In either event, the Administrative Committee, each Participating
Company and the Trustee shall be promptly advised of such decision in writing.
 
(b) Dissolution of Trust
 
.  In the event that the Administrative Committee decides to dissolve the Trust,
as soon as practicable following the termination of the Plan or the
Administrative Committee’s decision, whichever is later, the assets under the
Plan shall be converted to cash or other distributable assets, to the extent
necessary to effect a complete distribution of the Trust assets to the
Controlling Company.
 
(c) Restrictions on Termination
 
.  No termination of this Plan shall decrease or eliminate the vested Account
balance of any Participant hereunder as determined as of the date of such
termination.  Furthermore, the Plan may be terminated and Accounts paid out
prior to the time determined under Article VII only as follows:
 

--------------------------------------------------------------------------------


(1) The Board may terminate the Plan within 12 months of a corporate dissolution
taxed under Code §331, or with the approval of a bankruptcy court pursuant to 11
U.S.C. §503(b)(1)(A).  In the event of termination pursuant to this subsection,
the amounts deferred under the Plan shall be included in the Participants’ gross
incomes in the latest of the calendar year in which the Plan termination occurs,
the calendar year in which the amount is no longer subject to a substantial risk
of forfeiture, or the first calendar year in which the payment of benefits is
administratively practicable.
 
(2) The Board may terminate the Plan within the 30 days preceding or the 12
months following a “change in control event”; provided that the Plan may not be
terminated pursuant to this provision unless all substantially similar
arrangements sponsored by the Controlling Company (and its related entities as
determined under Code §409A and guidance issued thereunder) are terminated, so
that the Participants and all participants under substantially similar
arrangements are required to receive all amounts of compensation deferred under
the Plan and any other terminated arrangements within 12 months of the date of
termination of such arrangements.  For purposes of this paragraph, “change in
control event” shall have the meaning set forth in Proposed Treasury Regulations
under Code §409A, or successor provisions, and substantially similar
arrangements shall be determined pursuant to regulations under Code §409A.
 
(3) The Board may terminate the Plan other than as provided in subsections (1)
and (2) above only if:
 
(A) All Aggregated Arrangements are terminated; and
 
(B) No payments other than payments that would be payable under the terms of the
Plan and the Aggregated Arrangements if the termination had not occurred are
made within 12 months of the termination of the Plan; and
 
(C) All payments pursuant to the Plan and the Aggregated Arrangements are made
within 24 months of the termination of the Plan; and
 
(D) The Controlling Company (and its related entities as determined under Code
§409A and guidance issued thereunder) does not adopt a new arrangement that
would be aggregated with the Plan or any Aggregated Arrangement if the same
service provider participated in both arrangements, at any time within five
years following the date of termination of the Plan.
 
(d) Payment Upon Termination
 
.  If the Plan is terminated, the value of the vested Account balances of
Participants shall be paid to such Participants in a single lump-sum cash
payment on the earliest date permissible under Code §409A.
 
10.3 Adoption of the Plan by a Participating Company
 
.
 
(a) Procedures for Participation
 
.  The Controlling Company and each Affiliate shall be Participating Companies
in the Plan; provided, however, the Controlling Company may determine that any
Affiliate is not to be a Participating Company, and such Affiliate shall be
recorded on Schedule A hereto which shall be appropriately modified from time to
time without the necessity of a Plan amendment.  Upon an Affiliate becoming a
Participating Company as herein provided, the Employees of such company shall be
eligible to participate in the Plan subject to the terms hereof and of the
documentation designating the Participating Company as such; provided, unless
otherwise specified, participation for any new Affiliate shall begin on January
1 following the date such entity first becomes an Affiliate.
 

--------------------------------------------------------------------------------


(b) Authority under the Plan
 
.  Each Participating Company shall be bound by, and subject to, all provisions
of the Plan and the Trust.  The exclusive authority to amend the Plan and the
Trust shall be vested in the Administrative Committee, and no Participating
Company other than the Controlling Company shall have any right to amend the
Plan or the Trust.  Any amendment to the Plan or the Trust adopted by the
Controlling Company shall be binding upon every Participating Company without
further action by such Participating Company.
 
(c) Contributions to the Plan
 
.  Each Participating Company shall be required to make Contributions to the
Plan at such times and in such amounts as specified in Article III.  The
Contributions made (or to be made) to the Plan by the Participating Companies
shall be allocated between and among such companies in whatever equitable manner
or amounts as the Administrative Committee shall determine.
 
(d) Withdrawal from the Plan
 
.  No Participating Company other than the Controlling Company shall have the
right to terminate the Plan.  However, any Participating Company may withdraw
from the Plan, with the approval of the Administrative Committee, by action of
its board of directors, provided such action is communicated in writing to the
Administrative Committee.  The withdrawal of a Participating Company shall be
effective at the end of the Plan Year in which the notice of withdrawal is
received (unless the Controlling Company consents to a different effective
date).  In addition, the Administrative Committee may terminate the designation
of a Participating Company to be effective on such date as the Administrative
Committee specifies.  Any such Participating Company which ceases to be a
Participating Company shall be liable for all costs accrued through the
effective date of its withdrawal or termination.  In the event of the withdrawal
or termination of a Participating Company as provided in this Section, such
Participating Company shall have no right to direct that assets of the Plan be
transferred to a successor plan for its employees, unless such transfer is
approved by the Controlling Company or Administrative Committee in its sole
discretion.
 





AGL RESOURCES INC. Page
NONQUALIFIED SAVINGS PLAN
 
 

--------------------------------------------------------------------------------

 



ARTICLE XI
 
MISCELLANEOUS
 


11.1 Nonalienation of Benefits and Spendthrift Clause
 
.
 
None of the Accounts, benefits, payments, proceeds or distributions under the
Plan shall be subject to the claim of any creditor of a Participant or
Beneficiary or to any legal process by any creditor of such Participant or of
such Beneficiary; and neither such Participant nor any such Beneficiary shall
have any right to alienate, sell, pledge, encumber, transfer, commute,
anticipate or assign any of the Accounts, benefits, payments, proceeds or
distributions under the Plan except to the extent expressly provided herein.  If
any Participant shall attempt to dispose of his Account or the benefits provided
for him hereunder or to dispose of the right to receive such benefits, or, in
the event there should be an effort to seize such Account or benefits by
attachment, execution or other legal or equitable process, such right may pass
and be transferred, at the discretion of the Administrative Committee, to such
person or persons as may be selected by the Administrative Committee from among
the Beneficiaries, if any, theretofore designated by the Participant, or from
the Spouse, children or other dependents of the Participant, in such shares as
the Administrative Committee may appoint.  Any appointments so made by the
Administrative Committee may be revoked by it at any time, and further
appointments made by it may include the Participant.  Notwithstanding the
foregoing, upon receipt of a valid qualified domestic relations order (as
defined in Code §414(p)) requiring the distribution of all or a portion of a
Participant’s Account to an alternate payee, the Administrative Committee shall
cause the Company to pay a distribution to such alternate payee.
 
11.2 Elections Prior to 2009
 
.
 
To the extent not consistent with the terms of this Plan, Deferral Election
forms and Bonus Deferral Election forms submitted under the Plan prior to the
Effective Date shall be deemed modified as necessary to conform to the
provisions of this document.
 
11.3 Headings
 
.
 
The headings and subheadings in the Plan have been inserted for convenience of
reference only and are to be ignored in any construction of the provisions
hereof.
 
11.4 Construction, Controlling Law
 
.
 
In the construction of the Plan, the masculine shall include the feminine and
the feminine the masculine, and the singular shall include the plural and the
plural the singular, in all cases where such meanings would be
appropriate.  Unless otherwise specified, any reference to a section shall be
interpreted as a reference to a section of the Plan.  The Plan shall be
construed in accordance with the laws of the State of Georgia and applicable
federal laws.  The Plan is intended to comply with the provisions of Code §409A,
and regulations thereunder, and shall be interpreted and construed consistent
with such provisions.
 

--------------------------------------------------------------------------------


11.5 No Contract of Employment
 
.
 
Neither the establishment of the Plan, nor any modification thereof, nor the
creation of any fund, trust or account, nor the payment of any benefits shall be
construed as giving any Participant, Employee or any person whomsoever the right
to be retained in the service of any Affiliate, and all Participants and other
Employees shall remain subject to discharge to the same extent as if the Plan
had never been adopted.
 
11.6 Legally Incompetent
 
.
 
The Administrative Committee may in its discretion direct that payment be made
and the Trustee shall make payment on such direction, directly to an incompetent
or disabled person, whether incompetent or disabled because of minority or
mental or physical disability, or to the guardian of such person or to the
person having legal custody of such person, without further liability with
respect to or in the amount of such payment either on the part of any
Participating Company, the Administrative Committee or the Trustee.
 
11.7 Heirs, Assigns and Personal Representatives
 
.
 
The Plan shall be binding upon the heirs, executors, administrators, successors
and assigns of the parties, including each Participant and Beneficiary, present
and future.
 
11.8 Unsecured Creditor Rights
 
.
 
No Participant or Beneficiary shall have any right to, or interest in, any
assets of the Trust Fund other than that of a general unsecured creditor of the
Controlling Company.
 
11.9 Legal Action
 
.
 
In any action or proceeding involving the assets held with respect to the Plan
or Trust Fund or the administration thereof, the Participating Companies, the
Administrative Committee and the Trustee shall be the only necessary parties and
no Participants, Employees, or former Employees, their Beneficiaries or any
other person having or claiming to have an interest in the Plan shall be
entitled to any notice of process; provided, that such notice as is required by
the IRS and the Department of Labor to be given in connection with the Plan
amendments, termination, curtailment or other activity shall be given in the
manner and form and at the time so required.  Any final judgment which is not
appealed or appealable that may be entered in any such action or proceeding
shall be binding and conclusive on the parties hereto, the Administrative
Committee and all persons having or claiming to have an interest in the Plan.
 
11.10 Severability
 
.
 
If any provisions of the Plan shall be held invalid or unenforceable, such
invalidity or unenforceability shall not affect any other provisions hereof, and
the Plan shall be construed and enforced as if such provisions had not been
included.
 

--------------------------------------------------------------------------------


11.11 Predecessor Service
 
.
 
In the event a Participating Company maintains the Plan as successor to a
predecessor employer who maintained the Plan, service for the predecessor
employer shall be treated as service for the Participating Company.
 
11.12 Plan Expenses
 
.
 
Expenses incurred with respect to administering the Plan and the Trust shall be
paid by the Trustee from the Trust Fund only to the extent such costs are not
paid by the Participating Companies or to the extent the Controlling Company
requests that the Trustee reimburse it for its payment of such expenses.  The
Company may bear the cost of the expenses of administering the Plan, or the
Administrative Committee may determine at its discretion to deduct
administrative expenses from Participants’ Account balances; provided, no other
benefit or payment to any Participant shall be increased or decreased in
connection with the imposition of, or failure to impose, administrative expenses
under this provision.
 


IN WITNESS WHEREOF, the Controlling Company has caused this Plan to be executed
by its duly authorized officers and its corporate seal to be affixed hereto, as
of the date set forth below.


AGL RESOURCES INC.


By:                                                                


Title:                                                                           


Date: December ____, 2008






W:\4366.008\docs\2009 NSP Restatement_v7.doc





AGL RESOURCES INC. Page
NONQUALIFIED SAVINGS PLAN
 
 

--------------------------------------------------------------------------------

 



SCHEDULE A


NONPARTICIPATING AFFILIATES




None.









AGL RESOURCES INC. Page A-
NONQUALIFIED SAVINGS PLAN
 
 

--------------------------------------------------------------------------------

 
